



Exhibit 10.1


AMENDED AND RESTATED SENIOR SECURED
REVOLVING CREDIT AGREEMENT
DATED AS OF
JULY 20, 2018
AMONG
VIPER ENERGY PARTNERS LLC,
AS BORROWER,
VIPER ENERGY PARTNERS LP
AS PARENT GUARANTOR,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO
 
 



WELLS FARGO SECURITIES, LLC,
AS SOLE BOOK RUNNER AND SOLE LEAD ARRANGER


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH AND
PNC BANK, NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS






--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
Page
 
 
 
 
ARTICLE I Definitions and Accounting Matters
1


 
Section 1.01
Terms Defined Above
1


 
Section 1.02
Certain Defined Terms
1


 
Section 1.03
Types of Loans and Borrowings
26


 
Section 1.04
Terms Generally; Rules of Construction
26


 
Section 1.05
Accounting Terms and Determinations; GAAP
27


 
 
 
 
ARTICLE II The Credits
27


 
Section 2.01
Commitments
27


 
Section 2.02
Loans and Borrowings
27


 
Section 2.03
Requests for Borrowings
29


 
Section 2.04
Interest Elections
30


 
Section 2.05
Funding of Borrowings
31


 
Section 2.06
Termination, Reduction and Increase of Aggregate Maximum Credit Amounts
32


 
Section 2.07
Borrowing Base
34


 
Section 2.08
Letters of Credit
36


 
Section 2.09
Cash Collateral
41


 
Section 2.10
Defaulting Lenders
42


 
 
 
 
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
45


 
Section 3.01
Repayment of Loans
45


 
Section 3.02
Interest
45


 
Section 3.03
Alternate Rate of Interest
46


 
Section 3.04
Prepayments
46


 
Section 3.05
Fees
48


 
 
 
 
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs
49


 
Section 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
49


 
Section 4.02
Presumption of Payment by the Borrower
50


 
Section 4.03
Disposition of Proceeds
50


 
 
 
 
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
51


 
Section 5.01
Increased Costs
51


 
Section 5.02
Break Funding Payments
52


 
Section 5.03
Taxes
52





i

--------------------------------------------------------------------------------




 
Section 5.04
Mitigation Obligations
56


 
Section 5.05
Illegality
56


 
Section 5.06
Alternate Rate of Interest
57


 
 
 
 
ARTICLE VI Conditions Precedent
57


 
Section 6.01
Effective Date
57


 
Section 6.02
Each Credit Event
59


 
 
 
 
ARTICLE VII Representations and Warranties
61


 
Section 7.01
Organization; Powers
61


 
Section 7.02
Authority; Enforceability
61


 
Section 7.03
Approvals; No Conflicts
61


 
Section 7.04
Financial Condition; No Material Adverse Change
61


 
Section 7.05
Litigation
62


 
Section 7.06
Environmental Matters
62


 
Section 7.07
Compliance With Laws and Agreements; No Defaults
63


 
Section 7.08
Investment Company
64


 
Section 7.09
Taxes
64


 
Section 7.10
ERISA
64


 
Section 7.11
Disclosure; No Material Misstatement
65


 
Section 7.12
Insurance
65


 
Section 7.13
Restriction on Liens
65


 
Section 7.14
Subsidiaries
66


 
Section 7.15
Location of Business and Offices
66


 
Section 7.16
Properties, Titles, Etc
66


 
Section 7.17
Maintenance of Property
67


 
Section 7.18
Gas Imbalances, Prepayments
67


 
Section 7.19
Marketing of Production
68


 
Section 7.20
Swap Agreements
68


 
Section 7.21
Use of Loans and Letters of Credit
68


 
Section 7.22
Solvency
68


 
Section 7.23
Foreign Corrupt Practices Act
69


 
Section 7.24
OFAC
69


 
Section 7.25
EEA Financial Institutions
69


 
 
 
 
ARTICLE VIII Affirmative Covenants
69


 
Section 8.01
Financial Statements; Other Information
69


 
Section 8.02
Notices of Material Events
72


 
Section 8.03
Existence; Conduct of Business
73


 
Section 8.04
Payment of Obligations
73


 
Section 8.05
Performance of Obligations Under Loan Documents
73


 
Section 8.06
Operation and Maintenance of Properties
73


 
Section 8.07
Insurance
74





ii

--------------------------------------------------------------------------------




 
Section 8.08
Books and Records
74


 
Section 8.09
Compliance With Laws
74


 
Section 8.10
Environmental Matters
74


 
Section 8.11
Further Assurances
76


 
Section 8.12
Reserve Reports
76


 
Section 8.13
Title Information
77


 
Section 8.14
Additional Collateral; Additional Guarantors
78


 
Section 8.15
ERISA Compliance
79


 
Section 8.16
Marketing Activities
79


 
Section 8.17
Swap Agreements
79


 
Section 8.18
Unrestricted Subsidiaries
79


 
 
 
 
ARTICLE IX Negative Covenants
80


 
Section 9.01
Financial Covenants
80


 
Section 9.02
Debt
80


 
Section 9.03
Liens
81


 
Section 9.04
Dividends, Distributions and Restricted Payments
82


 
Section 9.05
Investments, Loans and Advances
83


 
Section 9.06
Nature of Business; No International Operations
85


 
Section 9.07
Limitation on Leases
85


 
Section 9.08
Proceeds of Notes
86


 
Section 9.09
ERISA Compliance
86


 
Section 9.10
Sale or Discount of Receivables
86


 
Section 9.11
Mergers, Etc
86


 
Section 9.12
Sale of Properties
87


 
Section 9.13
Environmental Matters
88


 
Section 9.14
Transactions with Affiliates
88


 
Section 9.15
Subsidiaries
88


 
Section 9.16
Negative Pledge Agreements; Dividend Restrictions
88


 
Section 9.17
Gas Imbalances, Take-or-Pay or Other Prepayments
89


 
Section 9.18
Swap Agreements
89


 
Section 9.19
Designation of Restricted and Unrestricted Subsidiaries
90


 
Section 9.20
Control Agreements
91


 
 
 
 
ARTICLE X Events of Default; Remedies
91


 
Section 10.01
Events of Default
91


 
Section 10.02
Remedies
93


 
 
 
 
ARTICLE XI The Administrative Agent
95


 
Section 11.01
Appointment; Powers
95


 
Section 11.02
Duties and Obligations of Administrative Agent
95


 
Section 11.03
Action by Administrative Agent
96


 
Section 11.04
Reliance by Administrative Agent
96





iii

--------------------------------------------------------------------------------




 
Section 11.05
Subagents
97


 
Section 11.06
Resignation of the Administrative Agent
97


 
Section 11.07
Agents as Lenders
97


 
Section 11.08
No Reliance
97


 
Section 11.09
Administrative Agent May File Proofs of Claim
98


 
Section 11.10
Authority of Administrative Agent to Release Collateral and Guarantors
99


 
Section 11.11
The Arranger and the Syndication Agents
99


 
 
 
 
ARTICLE XII Miscellaneous
99


 
Section 12.01
Notices
99


 
Section 12.02
Waivers; Amendments
100


 
Section 12.03
Expenses, Indemnity; Damage Waiver
102


 
Section 12.04
Successors and Assigns
104


 
Section 12.05
Survival; Revival; Reinstatement
108


 
Section 12.06
Counterparts; Integration; Effectiveness
108


 
Section 12.07
Severability
109


 
Section 12.08
Right of Setoff
109


 
Section 12.09
Governing Law; Jurisdiction; Consent to Service of Process
109


 
Section 12.10
Headings
111


 
Section 12.11
Confidentiality
111


 
Section 12.12
Interest Rate Limitation
111


 
Section 12.13
Exculpation Provisions
112


 
Section 12.14
Collateral Matters; Swap Agreements
113


 
Section 12.15
No Third Party Beneficiaries
113


 
Section 12.16
USA Patriot Act Notice
113


 
Section 12.17
Flood Insurance Provisions
114


 
Section 12.18
Regulation U Matters
114


 
Section 12.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
115







iv

--------------------------------------------------------------------------------








ANNEXES, EXHIBITS AND SCHEDULES
 
 
 
Annex I
 
List of Maximum Credit Amounts
 
 
 
Exhibit A
 
Form of Note
Exhibit B
 
Form of Borrowing Request
Exhibit C
 
Form of Interest Election Request
Exhibit D
 
Form of Compliance Certificate
Exhibit E
 
Security Instruments
Exhibit F
 
Form of Assignment and Assumption
Exhibit G-1
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Lenders; non-partnerships)
Exhibit G-2
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Participants; non-partnerships)
Exhibit G-3
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Participants; partnerships)
Exhibit G-4
 
Form of U.S. Tax Compliance Certificate
 
 
(Foreign Lenders; partnerships)
Exhibit H-1
 
Maximum Credit Amount Increase Agreement
Exhibit H-2
 
Additional Lender Agreement
 
 
 
Schedule 7.14
 
Subsidiaries and Partnerships
Schedule 7.19
 
Marketing Agreements
Schedule 7.20
 
Swap Agreements
Schedule 9.06
 
Certain Foreign Properties







 




v

--------------------------------------------------------------------------------






THIS AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of
July 20, 2018 is among: Viper Energy Partners LLC, a Delaware limited liability
company, as borrower (the “Borrower”); Viper Energy Partners LP, a Delaware
limited partnership, as parent guarantor (the “Parent Guarantor”); each of the
Lenders from time to time party hereto; and Wells Fargo Bank, National
Association (in its individual capacity, “Wells Fargo”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
A.The Parent Guarantor, the Borrower, the Administrative Agent and other
financial institutions named and defined therein as lenders and agents entered
into that certain Senior Secured Revolving Credit Agreement dated as of July 8,
2014, pursuant to which such lenders provided certain loans to and extensions of
credit on behalf of the Parent Guarantor, as borrower thereunder (as heretofore
amended, modified or supplemented, the “Existing Credit Agreement”).
B.Pursuant to that certain Assignment and Assumption Agreement dated as of May
30, 2018 by and between the Parent Guarantor and the Borrower, and consented to
by the Administrative Agent and the lenders under the Existing Credit Agreement,
(i) the Parent Guarantor assigned to the Borrower its liabilities, obligations,
responsibilities, rights and benefits as “Borrower” under the Existing Credit
Agreement and the Loan Documents (as defined thereunder), and the Borrower
accepted such assignment and assumed such obligations and (ii) the Parent
Guarantor became a guarantor under the Existing Credit Agreement and the Loan
Documents (as defined thereunder.
C.The Borrower has requested, and the Lenders have agreed, to amend and restate
the Existing Credit Agreement subject to the terms and conditions of this
Agreement.
D.Now, therefore, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

ARTICLE I
Definitions and Accounting Matters



Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Swaps” has the meaning assigned such term in Section 9.18(b).


1

--------------------------------------------------------------------------------




“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).
“Additional Lender Agreement” has the meaning assigned to such term in Section
2.06(c)(ii)(F).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the LIBO Rate for such
Interest Period multiplied by the Statutory Reserve Rate.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Loans” has the meaning assigned such term in Section 5.05.
“Affiliate” means with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent and the Syndication
Agents; and “Agent” shall mean either the Administrative Agent or a Syndication
Agent, as the context requires.
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be increased, reduced or terminated
pursuant to Section 2.06.
“Agreement” means this Amended and Restated Senior Secured Revolving Credit
Agreement, as the same may be amended, amended and restated, modified or
supplemented from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c)(i) the Adjusted LIBO Rate for a
three month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus (ii) 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate at which dollar deposits of $5,000,000 with a three month maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Day
if such day is not a day on which banks are open for dealings in dollar deposits
in the London interbank market). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


2

--------------------------------------------------------------------------------




“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Utilization Grid below based upon the
Utilization Percentage then in effect:
Utilization Grid
Utilization Percentage
<25%
>25% <50%
>50% <75%
>75% <90%
>90%
Eurodollar Loans
1.75%
2.00%
2.25%
2.50%
2.75%
ABR Loans
0.75%
1.00%
1.25%
1.50%
1.75%
Commitment Fee Rate
0.375%
0.375%
0.500%
0.500%
0.500%



Each change in the Applicable Margin and the Commitment Fee Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change,
provided, however, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.12, then until such delivery the “Applicable
Margin” and the “Commitment Fee Rate” mean the rate per annum set forth on the
grid when the Utilization Percentage is at its highest level.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.
“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.
“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Cawley, Gillespie &
Associates, Inc., (d) Pinnacle Energy Services, LLC and (e) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.
“Arranger” means Wells Fargo Securities, LLC, in its capacity as the sole book
runner and sole lead arranger hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------




“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefiting Guarantor” means a Guarantor for which funds or other support are
necessary for such Guarantor to constitute an Eligible Contract Participant.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.
“Borrower LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement dated as of May 9, 2018 of the Borrower, as the same may be
amended, amended and restated, modified or supplemented from time to time.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c), Section
9.05(m)(ii), or Section 9.12(d).
“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceed the Borrowing Base then in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.
“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.


4

--------------------------------------------------------------------------------




“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of the Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the Issuing Bank shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Provider” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement.
“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Restricted
Subsidiaries having a fair market value in excess of $500,000.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Permitted Holders, of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the General
Partner, or (b) the General Partner shall cease to be the general partner of the
Parent Guarantor.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 5.01(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement. Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements or directives thereunder or issued in connection
therewith (whether or not having the force of law) or in implementation thereof,
and (ii) all requests, rules, regulations, guidelines, interpretations,
requirements, and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall, in each case, be deemed to be a Change in Law, regardless of the date
enacted, adopted, issued or implemented.


5

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
modified from time to time pursuant to Section 2.06 and (b) modified from time
to time pursuant to assignments by or to such Lender pursuant to Section 12.04.
The amount representing each Lender’s Commitment shall at any time be the lesser
of such Lender’s Maximum Credit Amount and such Lender’s Applicable Percentage
of the then effective Borrowing Base.
“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and any successor statute.
“Consolidated Net Income” means with respect to the Parent Guarantor, the
Borrower and the Consolidated Restricted Subsidiaries, for any period of
determination, the aggregate of the net income (or loss) of the Borrower and the
Consolidated Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of an Unrestricted Subsidiary or any Person in
which the Borrower or any Consolidated Restricted Subsidiaries have an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated Restricted
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
Unrestricted Subsidiary or other Person to the Borrower or to a Consolidated
Restricted Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Restricted Subsidiary to the extent that
the declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Restricted Subsidiary is not at the time permitted by
operation of the terms of its charter or any agreement, instrument or
Governmental Requirement applicable to such Consolidated Restricted Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (d) any extraordinary gains or losses during such period and (e)
any gains or losses attributable to writeups or writedowns of assets, including
ceiling test writedowns; and provided further that if the Borrower or any
Consolidated Restricted Subsidiary shall acquire or dispose of any Property
during such period or a Subsidiary shall be redesignated as either an
Unrestricted Subsidiary or a Restricted Subsidiary, then Consolidated Net Income
shall be calculated after giving pro forma effect to such acquisition,
disposition or redesignation as if such acquisition, disposition or
redesignation had occurred on the first day of such period.
“Consolidated Restricted Subsidiary” means each Consolidated Subsidiary that is
a Restricted Subsidiary.


6

--------------------------------------------------------------------------------




“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.
“Consolidated Unrestricted Subsidiary” means each Consolidated Subsidiary that
is an Unrestricted Subsidiary.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.
“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services, but
excluding those from time to time incurred in the ordinary course of business
that are not greater than sixty (60) days past the date such payment is due or
that are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or with respect to which such Person otherwise assures a creditor against
loss of the Debt (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
Notwithstanding the foregoing, “Debt” shall not include any obligation arising
from agreements of the Borrower or any Restricted Subsidiary providing for
indemnification, contribution, adjustment


7

--------------------------------------------------------------------------------




of purchase price, earn-outs, holdbacks, deferred compensation or similar
obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or Equity Interests of a
Restricted Subsidiary in a transaction permitted by this Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of the Loans or participations in Letters of Credit required to be
funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
the Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the FDIC or
any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be


8

--------------------------------------------------------------------------------




deemed to be a Defaulting Lender (subject to Section 2.10) upon delivery of
written notice of such determination to the Borrower, the Issuing Bank and each
Lender.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated. Notwithstanding the foregoing, any Equity Interest that would
constitute Disqualified Capital Stock solely because the holders of the Equity
Interest have the right to require the Borrower to repurchase or redeem such
Equity Interest upon or following the occurrence of a change of control or an
asset sale will not constitute Disqualified Capital Stock if the terms of such
Equity Interest provide that the Borrower may not repurchase or redeem any such
Equity Interest pursuant to such provisions unless such repurchase or redemption
complies with Section 9.04 hereof.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.
“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (a) interest, income taxes,
depreciation, depletion, amortization, exploration expenses, extraordinary items
and other similar noncash charges, including expenses relating to stock-based
compensation, hedging, and ceiling test impairments, and (b) any reasonable
expenses and charges (up to an aggregate of $5,000,000 during any calendar year)
related to any Investment, acquisition, disposition, offering of Equity
Interests, recapitalization, or issuance or incurrence of Indebtedness not
prohibited hereunder (in each case, whether or not successful), minus all
noncash income added to Consolidated Net Income.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


9

--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
6.01 and 6.02(a) through (d) are satisfied (or waived in accordance with Section
12.02).
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).
“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiaries are conducting, or at any time have
conducted business, or where any Property of the Borrower or any Restricted
Subsidiaries is located, including the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


10

--------------------------------------------------------------------------------




“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned such term in Section 10.01.
“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law or
ordinary course of business contracts or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-in and
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or its Restricted Subsidiaries or
materially impair the value of such Property subject thereto; (e) Liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies and burdening only
deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Borrower or its Restricted Subsidiaries to
provide collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Borrower or its Restricted Subsidiaries for the purpose of
roads, pipelines, transmission lines, transportation lines, distribution lines
for the removal of gas, oil, coal or other minerals or timber, and other like
purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Borrower or its Restricted
Subsidiaries or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts,


11

--------------------------------------------------------------------------------




performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clauses (a)
through (e) shall remain “Excepted Liens” only for so long as no action to
enforce such Lien has been commenced and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted
Liens.
“Excluded Swap Obligations” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation, if and to
the extent that, all or a portion of the joint and several liability or the
guaranty of such Loan Party for, or the grant by such Loan Party of a security
interest or other Lien to secure, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or the grant of such security interest or other Lien
becomes effective with respect to, or any other time such Loan Party is by
virtue of such guarantee or grant of such security interest or other Lien
otherwise deemed to enter into, such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee, security interest or other Lien is or becomes
illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender,
any withholding tax that is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(g), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(b) or Section 5.03(d).
“Existing Credit Agreement” has the meaning assigned to such term in Recital A.
“Existing Loan Documents” has the meaning assigned such term in Section 2.02(e).


12

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions); provided that FATCA shall also include any
amendments to Sections 1471 through 1474 of the Code if, as amended, FATCA
provides a commercially reasonable mechanism to avoid the tax imposed thereunder
by satisfying the information reporting and other requirements of FATCA.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain fee letter between the Administrative Agent and
the Parent Guarantor dated July 8, 2014.
“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.
“Financial Statements” means the financial statement or statements of the Parent
Guarantor and its consolidated Subsidiaries referred to in Section 7.04(a).
“Foreign Lender” means any Lender that is not (i) an individual who is a citizen
or resident of the United States of America; (ii) a partnership or a corporation
(or other entity taxed as a corporation for U.S. federal income tax purposes)
created or organized in or under the laws of the United States of America; (iii)
an estate whose income is includible in gross income for U.S. federal income tax
purposes regardless of its source; or (iv) a trust if (1) a court within the
United States of America is able to exercise primary supervision over the
administration of the trust and one or more “United States person” (within the
meaning of the Code) have the authority to control all substantial decisions of
the trust, or (2) it has a valid election in effect under applicable Treasury
regulations to be treated as a United States person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


13

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.
“General Partner” means Viper Energy Partners GP LLC, a Delaware limited
liability company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Administrative Agent, the
Issuing Bank or any Lender.
“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.
“Guarantor” means the Parent Guarantor and each Restricted Subsidiary that
guarantees the Indebtedness pursuant to Section 8.14(b) unless and until
released pursuant to the terms of the Loan Documents.
“Guaranty Agreement” means that certain Guaranty and Collateral Agreement dated
as of July 8, 2014 by the Borrower and the Parent Guarantor in favor of the
Administrative Agent as amended by that certain Sixth Amendment to the Existing
Credit Agreement and First Amendment to Guaranty and Collateral Agreement dated
as of May 30, 2018 and Assignment and Assumption Agreement dated as of May 30,
2018, as the same may be further amended, amended and restated, modified or
supplemented from time to time.
“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and (c)
radioactive materials, explosives, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon, infectious or medical waste.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.


14

--------------------------------------------------------------------------------




“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.
“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Guarantor (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document; (b) to any Secured Swap Party under any Secured
Swap Obligations (provided that notwithstanding anything to the contrary herein
or in any other Loan Document, “Indebtedness” shall not include with respect to
any Person any Excluded Swap Obligations of such Person); (c) to any Cash
Management Provider in respect of any Cash Management Agreement and (d) all
renewals, extensions and/or rearrangements of any of the above.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 12.03(b).
“Information” has the meaning set forth in Section 12.11.
“Initial Reserve Report” means the report of Ryder Scott Company, L.P. dated as
of January 18, 2018 with respect to certain Oil and Gas Properties of the
Borrower as of December 31, 2017.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically


15

--------------------------------------------------------------------------------




corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).
“Interim Redetermination Date” means the date on which a Borrowing Base that has
been determined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
or (c) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person.
“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.08(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.
“LC Commitment” at any time means five million dollars ($5,000,000).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c).


16

--------------------------------------------------------------------------------




“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period and subject to the implementation of a Replacement Rate in accordance
with Section 5.06, the rate appearing on Reuters Screen LIBOR01 Page as of 11:00
A.M., London time, two Business Days prior to the beginning of such Interest
Period. In the event that such rate does not appear on such page (or otherwise
on such screen), the “LIBO Rate” shall be determined by reference to such other
comparable publicly available service for displaying Eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered dollar
deposits at or about 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period in the interbank Eurodollar market where its
Eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower or any Restricted Subsidiary shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments and certain
Existing Loan Documents as provided in Section 2.02(e).
“Loan Party” means, collectively, the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, if there are only two Lenders, two Lenders, and if there are more
than two, three or more Lenders, in each instance having more than fifty percent
(50%) of the Aggregate Maximum Credit Amounts; and at any time while any Loans
or LC Exposure is outstanding, if there are only two Lenders, two Lenders, and
if there are more than two, three or more Lenders, in each instance holding more
than fifty percent (50%) of the outstanding aggregate principal amount of the
Loans and participation interests in Letters of Credit (without regard to any
sale by a Lender of a participation in any Loan


17

--------------------------------------------------------------------------------




under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.
“Margin Rule” has the meaning assigned such term in Section 12.18(e).
“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower and its Restricted Subsidiaries taken as a whole,
(b) the ability of the Borrower, any Restricted Subsidiaries or any Guarantor to
perform any of its obligations under any Loan Document, (c) the validity or
enforceability of any Loan Document or (d) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.
“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of the Borrower or its
Restricted Subsidiaries in an aggregate principal amount exceeding $25,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or its Restricted Subsidiaries in respect of any
Swap Agreement at any time shall be the Swap Termination Value.
“Maturity Date” means November 1, 2022.
“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by Section
12.04(b).
“Maximum Credit Amount Increase Agreement” has the meaning assigned such term in
Section 2.06(c)(ii)(E).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) if the Borrower agrees to
deliver Cash Collateral consisting of property other than cash or deposit
account balances, an amount determined by the Administrative Agent and the
Issuing Bank in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.
“New Borrowing Base Notice” has the meaning assigned such term in Section
2.07(d).


18

--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each case
in respect of which: the holder or holders thereof (a) shall have recourse only
to, and shall have the right to require the obligations of such Unrestricted
Subsidiary to be performed, satisfied, and paid only out of, (i) the Property of
such Unrestricted Subsidiary and/or one or more other Unrestricted Subsidiaries
and/or any other Person (other than the Borrower and/or any Restricted
Subsidiary) and (ii) the Equity Interests of an Unrestricted Subsidiary and (b)
shall have no direct or indirect recourse (including by way of guaranty, support
or indemnity) to the Borrower or any Restricted Subsidiary or to any of the
Property of the Borrower or any Restricted Subsidiary, in each case other than
Equity Interests held by them in Unrestricted Subsidiaries, whether for
principal, interest, fees, expenses or otherwise.
“Non-Voting Units” means the Units of the Borrower held by a holder of
Partnership Class B Units.
“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Oil and Gas Business” means (i) the acquisition, ownership, operation,
exploration, exploitation, development, production, operation, mining and
disposition of Hydrocarbons, Hydrocarbon Interests, Oil and Gas Properties,
sand, and other minerals and other products commonly created, used, recovered or
produced in the conduct of the activities described in this definition, (ii) the
gathering, distributing, marketing, treating, processing (but not refining),
storage, selling, transporting and other handling of any production from such
interests or properties, and (iii) any activity that is ancillary to or
necessary or appropriate for the activities described in clauses (i) and (ii) of
this definition.
“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used,


19

--------------------------------------------------------------------------------




held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or Property (excluding drilling rigs,
automotive equipment, rental equipment or other personal Property which may be
on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
“Other Secured Persons” means each Lender, each Issuing Bank, each Secured Swap
Party, each Indemnitee and any legal owner, holder, assignee or pledgee of any
of the Indebtedness.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.
“Participant” has the meaning set forth in Section 12.04(c)(i).
“Participant Register” has the meaning set forth in 12.04(c)(iii).
“Partnership Class B Units” has the meaning assigned to such term in the
Borrower LLC Agreement.
“Permitted Acquisitions” means Investments in Persons engaged primarily in the
business of acquiring, developing and producing Oil and Gas Properties or
transporting or processing Hydrocarbons from or attributable to such Oil and Gas
Properties, in each case if (i) the aggregate amount of all such Investments at
any one time outstanding (measured by consideration paid at the time such
Investment is made) does not exceed $50,000,000, (ii) immediately after making
such Investment, either (A) such Person shall merge into the Borrower or a
Guarantor or (B) such Person shall be a wholly-owned Subsidiary and the Borrower
shall comply with Section 8.14(b) within the time period specified therein, and
(iii) such Person shall not be a publicly-traded entity.
“Permitted Holders” means Diamondback Energy, Inc. and its Subsidiaries.
“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to repay,
repurchase, redeem, defease, refund, replace, acquire or otherwise retire or
refinance, all or part of any other Debt (the “Refinanced Debt”); provided that
(a) such new Debt is in an aggregate principal amount not in excess of the sum
of (i) the aggregate principal amount then outstanding of the Refinanced Debt
(or, if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any accrued and unpaid interest on such Refinanced Debt and any fees and
expenses, including premiums, related to such exchange or refinancing; (b) such
new Debt has a stated maturity no earlier than the stated maturity of the
Refinanced Debt and an average life no shorter than the


20

--------------------------------------------------------------------------------




average life of the Refinanced Debt; (c) such new Debt’s stated interest rate,
fees, and premiums are on “market” terms; (d) such new Debt does not contain
covenants that, taken as a whole, are materially more onerous to the Borrower
and the Restricted Subsidiaries than those imposed by the Refinanced Debt and
(e) if the Refinanced Debt (or any guarantee thereof) is subordinated in right
of payment to the Indebtedness (or, if applicable, the Guaranty Agreement), then
such new Debt (and any guarantees thereof) is subordinated in right of payment
to the Indebtedness (or, if applicable, the Guaranty Agreement) to at least the
same extent as the Refinanced Debt or is otherwise subordinated on terms
substantially reasonably satisfactory to the Administrative Agent.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower, a Subsidiary or an ERISA Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
“Pro Forma Properties” has the meaning assigned such term in Section 9.18(b).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.
“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt, except as provided in the definition of the term “Senior Unsecured Notes”.
“Redeem” has the correlative meaning thereto.
“Redemption Calculation Date” means November 28, 2017.


21

--------------------------------------------------------------------------------




“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
“Register” has the meaning assigned such term in Section 12.04(b)(iv).
“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.
“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.
“Remedial Work” has the meaning assigned such term in Section 8.10(a).
“Replacement Rate” has the meaning assigned such term in Section 5.06.
“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, if there are only two Lenders, two Lenders, and if there are more
than two, three or more Lenders, in each instance having at least sixty-six and
two-thirds percent (66-2/3%) of the Aggregate Maximum Credit Amounts; and at any
time while any Loans or LC Exposure is outstanding, if there are only two
Lenders, two Lenders, and if there are more than two, three or more Lenders, in
each instance holding at least sixty-six and two-thirds percent (66-2/3%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that the Maximum Credit Amounts
and the principal amount of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Required Lenders.
“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries, together with a projection of the rate of production
and future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing assumptions consistent
with the Administrative Agent’s lending requirements at the time.
“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.


22

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of the Restricted Subsidiaries or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
“Scheduled Redetermination” has the meaning assigned such term in Section
2.07(b).
“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Restricted Subsidiary and any Person that is entered into prior to the time, or
during the time, that such Person was a Lender or an Affiliate of a Lender
(including any such Swap Agreement in existence prior to the date hereof), even
if such Person ceases to be a Lender or an Affiliate of a Lender for any reason
(any such Person, a “Secured Swap Party”). For the avoidance of doubt, for
purposes of this definition and the definitions of “Secured Swap Party” and
“Secured Swap Obligations,” the term “Lender” includes each Person that was a
“Lender” under the Existing Credit Agreement at the relevant time.
“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement; provided that, for the
avoidance of doubt, if a Secured Swap Party ceases to be a Lender (or an
Affiliate of a Lender), then the Secured Swap Obligations owing to such Secured
Swap Party under any such Secured Swap Agreement shall not include any
obligations arising from transactions entered into after the time that such
Secured Swap Party ceases to be a Lender or an Affiliate of a Lender.
“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.
“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust,
deposit account control agreements, securities account control agreements, and
other agreements, instruments described or referred to in Exhibit E, and any and
all other agreements, instruments, consents or certificates now or hereafter
executed and delivered by the Borrower or any other Person


23

--------------------------------------------------------------------------------




(other than Swap Agreements with a Secured Swap Party or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.
“Senior Unsecured Notes” means Debt in the form of unsecured senior or senior
subordinated notes issued by the Borrower in an aggregate principal amount not
to exceed $400,000,000 at any one time outstanding, including exchange notes
issued in exchange therefor pursuant to any registration rights agreement (it
being agreed that any such exchange or offer to exchange shall not constitute a
Redemption or an offer to Redeem for purposes of this Agreement), and, in each
case, any guarantees thereof by a Guarantor; provided that (a) at the time of
incurring such Debt (i) no Default has occurred and is then continuing and (ii)
no Default would result from the incurrence of such Debt after giving effect to
the incurrence of such Debt (and any concurrent repayment, redemption or
satisfaction and discharge of Debt with the proceeds of such incurrence and for
the avoidance of doubt, including pro forma compliance with Section 9.01(a)),
(b) such Debt does not have any scheduled amortization prior to 91 days after
the Maturity Date, (c) such Debt does not mature sooner than 91 days after the
Maturity Date, (d) the terms of such Debt are not materially more onerous, taken
as a whole, than the terms of this Agreement and the other Loan Documents, (e)
such Debt and any guarantees thereof are on prevailing market terms for
similarly situated companies and (f) with respect to Senior Unsecured Notes
issued after the Effective Date the Borrowing Base is adjusted as contemplated
by Section 2.07(f) and the Borrower makes any prepayment required under Section
3.04(c)(iii).
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, managers or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries and (b) any partnership of which


24

--------------------------------------------------------------------------------




the Borrower or any of its Subsidiaries is a general partner. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act, including
any such obligation comprised of a guaranty or a security interest or other
Lien.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.
“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
“Total Debt” means, at any date, all Debt of the Parent Guarantor, the Borrower
and the Consolidated Restricted Subsidiaries, excluding non-cash obligations
under ASC 815.
“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance


25

--------------------------------------------------------------------------------




by such Guarantor of each Loan Document to which it is a party, the guaranteeing
of the Indebtedness and the other obligations under the Guaranty Agreement and
such Guarantor’s grant of the security interests and provision of collateral
under the Security Instruments, and the grant of Liens by such Guarantor on
Mortgaged Properties pursuant to the Security Instruments.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
“Units” has the meaning assigned to such term in the Borrower LLC Agreement.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 from time to time or which the Borrower has designated in
writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant to
Section 9.19, until such time as the Borrower redesignates such Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with this Agreement.
“Utilization Percentage” means, as of any day, the fraction expressed as a
percentage, the numerator of which is the sum of the Revolving Credit Exposures
on such day, and the denominator of which is the total Commitments in effect on
such day.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to”


26

--------------------------------------------------------------------------------




means “to and including” and (f) any reference herein to Articles, Sections,
Annexes, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. No
provision of this Agreement or any other Loan Document shall be interpreted or
construed against any Person solely because such Person or its legal
representative drafted such provision.

Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

ARTICLE II
The Credits



Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Loans.

Section 2.02    Loans and Borrowings.
(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $250,000 and not less than
$250,000. At the time that


27

--------------------------------------------------------------------------------




each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $250,000 and not less than $250,000; provided that,
notwithstanding the foregoing, an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of five (5)
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
(d)    Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, or (iii) any Lender that becomes a party hereto in
connection with an increase in the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(c), as of the effective date of such increase, payable to such
Lender in a principal amount equal to its Maximum Credit Amount as in effect on
such date, and otherwise duly completed. In the event that any Lender’s Maximum
Credit Amount increases or decreases for any reason (whether pursuant to Section
2.06, Section 12.04(b) or otherwise), the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed. The
date, amount, Type, interest rate and, if applicable, Interest Period of each
Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer, may be endorsed by such Lender on a schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.
(e)    Loans and Borrowings under the Existing Credit Agreement. On the
Effective Date:
(i)    the Borrower shall pay all accrued and unpaid commitment fees, break
funding fees under Section 5.02 and all other fees that are outstanding under
the Existing Credit Agreement for the account of each “Lender” under the
Existing Credit Agreement;
(ii)    each “ABR Loan” and “Eurodollar Loan” outstanding under the Existing
Credit Agreement shall be deemed to be continued as existing Loans under this
Agreement and not as a novation;
(iii)    any letters of credit outstanding under the Existing Credit Agreement
shall be deemed issued under this Agreement; and
(iv)    the Existing Credit Agreement and the commitments thereunder shall be
superseded by this Agreement.
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and re-evidence the obligations of the Borrower outstanding thereunder. To the
extent


28

--------------------------------------------------------------------------------




not amended and restated as of the Effective Date, the Loan Documents executed
in connection with the Existing Credit Agreement and in effect prior to the
Effective Date (the “Existing Loan Documents”) shall continue in full force and
effect, are hereby ratified, reaffirmed and confirmed in all respects, and
shall, for the avoidance of doubt, constitute “Loan Documents” under this
Agreement. The terms of the Loan Documents that correspond to the Existing Loan
Documents that have been amended and restated as of the Effective Date shall
govern for any period occurring on or after the Effective Date, and the terms of
such Existing Loan Documents prior to their amendment and restatement shall
govern for any period beginning before the Effective Date and ending on the day
immediately preceding the Effective Date. In furtherance of the foregoing, (A)
each reference in any Loan Document to the “Credit Agreement”, any other Loan
Document that is being amended and restated as of the Effective Date,
“thereunder”, “thereof” or words of like import, is hereby amended, mutatis
mutandis, as applicable in the context, to be a reference to, and shall
thereafter mean, this Agreement or such other amended and restated Loan
Document, as applicable in the context (as each may be amended, modified or
supplemented and in effect from time to time) and (B) the definition of any term
defined in any Loan Document by reference to the terms defined in the “Credit
Agreement” or any other Loan Document that is being amended and restated as of
the Effective Date is hereby amended to be defined by reference to the defined
term in this Agreement or such other amended and restated Loan Document, as
applicable (as each may be amended, modified or supplemented and in effect from
time to time).

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 11:00 A.M., Houston, Texas time, on the
Business Day of the proposed Borrowing; provided that no such notice shall be
required for any deemed request of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as provided in Section 2.08(e). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, electronic communication or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.


29

--------------------------------------------------------------------------------




If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04    Interest Elections.
(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
(b)    Interest Election Requests. To make an election pursuant to this Section
2.04, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower was requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, electronic communication or telecopy to the Administrative
Agent of a written Interest Election Request in substantially the form of
Exhibit C and signed by the Borrower.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


30

--------------------------------------------------------------------------------




(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Notice to Lenders by the Administrative Agent. Promptly following receipt
of an Interest Election Request, the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Eurodollar Borrowing with an
Interest Period of one month’s duration. Notwithstanding any contrary provision
hereof, if an Event of Default or a Borrowing Base Deficiency has occurred and
is continuing: (i) no outstanding Borrowing may be converted to or continued as
a Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

Section 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston, Texas time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in Houston, Texas and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.
(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation


31

--------------------------------------------------------------------------------




or (ii) in the case of the Borrower, the interest rate applicable to ABR Loans.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

Section 2.06    Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.
(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.
(b)    Optional Termination and Reduction of Aggregate Credit Amounts.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.06(b)(i) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated except pursuant to Section 2.06(c). Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.
(c)    Optional Increase in Aggregate Maximum Credit Amounts.
(i)    Subject to the conditions set forth in Section 2.06(c)(ii), the Borrower
may increase the Aggregate Maximum Credit Amounts then in effect with the prior
written consent of the Administrative Agent by increasing the Maximum Credit
Amount of a Lender or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”).
(ii)    Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:
(A)    such increase shall not be less than $5,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the Aggregate Maximum Credit Amounts would exceed
$500,000,000;


32

--------------------------------------------------------------------------------




(B)    no Default shall have occurred and be continuing at the effective date of
such increase;
(C)    on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrower pays compensation required by
Section 5.02;
(D)    no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;
(E)    if the Borrower elects to increase the Aggregate Maximum Credit Amounts
by increasing the Maximum Credit Amount of a Lender, the Borrower and such
Lender shall execute and deliver to the Administrative Agent an agreement
substantially in the form of Exhibit H-1 (a “Maximum Credit Amount Increase
Agreement”), together with a processing and recordation fee of $3,500, and the
Borrower shall deliver a new Note payable to such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase, and
otherwise duly completed; and
(F)    If the Borrower elects to increase the Aggregate Maximum Credit Amounts
by causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent an agreement substantially in the form of Exhibit H-2 (an
“Additional Lender Agreement”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and the Borrower shall deliver a
Note payable to such Additional Lender in a principal amount equal to its
Maximum Credit Amount, and otherwise duly completed.
(iii)    Subject to acceptance and recording thereof pursuant to Section
2.06(c)(iv), from and after the effective date specified in the Maximum Credit
Amount Increase Agreement or the Additional Lender Agreement (or if any
Eurodollar Borrowings are outstanding, then the last day of the Interest Period
in respect of such Eurodollar Borrowings, unless the Borrower has paid
compensation required by Section 5.02): (A) the amount of the Aggregate Maximum
Credit Amounts shall be increased as set forth therein; and (B) in the case of
an Additional Lender Agreement, any Additional Lender party thereto shall be a
party to this Agreement and the other Loan Documents and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents. In
addition, the Lender or the Additional Lender, as applicable, shall purchase a
pro rata portion of the outstanding Loans (and participation interests in
Letters of Credit) of each of the other Lenders (and such Lenders hereby agree
to sell and to take all such further action to effectuate such sale) such that
each Lender (including any Additional Lender, if applicable) shall hold its
Applicable Percentage of the outstanding Loans (and participation interests)
after giving effect to the increase in the Aggregate Maximum Credit Amounts.
(iv)    Upon its receipt of a duly completed Maximum Credit Amount Increase
Agreement or an Additional Lender Agreement, executed by the Borrower and the
Lender or the Borrower and the Additional Lender party thereto, as applicable,
the processing and recording fee referred to in Section 2.06(c)(ii), the
Administrative Questionnaire referred to in Section 2.06(c)


33

--------------------------------------------------------------------------------




(ii), if applicable, and the written consent of the Administrative Agent to such
increase required by Section 2.06(c)(i), the Administrative Agent shall accept
such Maximum Credit Amount Increase Agreement or Additional Lender Agreement and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv). No
increase in the Aggregate Maximum Credit Amounts shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 2.06(c)(iv).

Section 2.07    Borrowing Base.
(a)    Initial Borrowing Base. For the period from and including the Effective
Date to but excluding the next Redetermination Date, the amount of the Borrowing
Base shall be $475,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to Section
2.07(e), Section 2.07(f), Section 8.13(c), Section 9.05(m)(ii), or Section
9.12(d).
(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on May 1st and November 1st of each year,
commencing November 1, 2018. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Majority Lenders, by notifying the Borrower thereof, three times during
any twelve month period, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07.
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Debt) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time. In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):


34

--------------------------------------------------------------------------------




(A)    in the case of a Scheduled Redetermination (I) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on or before the April 15th and October 15th of such year following
the date of delivery or (II) if the Administrative Agent shall not have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and
(B)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
(iii)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the Lenders
as provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to the number of Lenders sufficient to constitute the
Required Lenders for purposes of this Section 2.07 and, so long as such amount
does not increase the Borrowing Base then in effect, such amount shall become
the new Borrowing Base effective on the date specified in Section 2.07(d).
(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Majority Lenders, as applicable, pursuant to Section
2.07(c)(iii), the Administrative Agent shall notify the Borrower and the Lenders
of the amount of the redetermined Borrowing Base (the “New Borrowing Base
Notice”), and such amount shall become the new Borrowing Base, effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders:
(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on the May 1st or November 1st,


35

--------------------------------------------------------------------------------




as applicable, following such notice, or (B) if the Administrative Agent shall
not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the Business Day next succeeding delivery of such notice; and
(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f), Section
8.13(c), Section 9.05(m)(ii), or Section 9.12, whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination or Interim
Redetermination shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.
(e)    Potential Adjustment of Borrowing Base Upon Termination of Swap
Agreements. If the Borrower or any Restricted Subsidiary shall terminate or
create any off-setting positions which have the economic effect of terminating
any Swap Agreements (regardless of how evidenced) upon which the Lenders relied
in determining the Borrowing Base, and which would affect the Borrowing Base
(after giving effect to any replacement Swap Agreements), then, to the extent
required by the Majority Lenders within 10 Business Days of such termination,
the Borrowing Base shall be adjusted in an amount determined by the Majority
Lenders equal to the economic value of such Swap Agreements.
(f)    Reduction of Borrowing Base Upon Issuance of Senior Unsecured Notes.
Notwithstanding anything to the contrary contained herein, upon each initial
issuance of any Senior Unsecured Notes (which, for the avoidance of doubt,
excludes issuances of Senior Unsecured Notes in an exchange offer or in a
refinancing of Senior Unsecured Notes) in accordance with Section 9.02(g)(i),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Senior
Unsecured Notes (without regard to any initial issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Issuing Bank and the Lenders on such date until the next redetermination or
modification thereof hereunder.

Section 2.08    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Restricted Subsidiaries, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter


36

--------------------------------------------------------------------------------




of Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything to the contrary contained in this Agreement, Section
2.08 shall be subject to the terms and conditions of Section 2.09 and Section
2.10.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:
(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;
(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);
(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));
(iv)    specifying the amount of such Letter of Credit;
(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and
(vi)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
Each such notice shall constitute a representation that after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (i) the
LC Exposure shall not exceed the LC Commitment and (ii) the total Revolving
Credit Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date fifteen (15) months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, fifteen (15) months after such renewal or extension) and (ii)
the date that is five Business Days prior to the Maturity Date; provided,
however, that any Letter of Credit may provide for the renewal thereof for
additional periods, each


37

--------------------------------------------------------------------------------




of which shall not exceed fifteen (15) months (which shall in no event extend
beyond the date referred to in clause (ii) above).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Houston, Texas time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, Houston, Texas time, on (i) the Business Day
that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower shall, subject
to the conditions to Borrowing set forth herein, be deemed to have requested,
and the Borrower does hereby request under such circumstances, that such payment
be financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such


38

--------------------------------------------------------------------------------




Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in


39

--------------------------------------------------------------------------------




giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Restricted Subsidiary described in Section
10.01(h) or Section 10.01(i). The Borrower hereby grants to the Administrative
Agent, for the benefit of the Issuing Bank and the Lenders, an exclusive first
priority and continuing perfected security interest in and Lien on such account
and all cash, checks, drafts, certificates and instruments, if any, from time to
time deposited or held in such account, all deposits or wire transfers made
thereto, any and all investments purchased with funds deposited in such account,
all interest,


40

--------------------------------------------------------------------------------




dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this Section
2.08(j) shall be absolute and unconditional, without regard to whether any
beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any Restricted Subsidiaries may now or hereafter have against any
such beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the obligations of the Borrower and the
Guarantors under this Agreement and the other Loan Documents. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments, if any, shall be made at the
option and sole discretion of the Administrative Agent, but subject to the
consent (not to be unreasonably withheld) of the Borrower and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and any Restricted Subsidiary under this Agreement or the other
Loan Documents. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, and
the Borrower is not otherwise required to pay to the Administrative Agent the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

Section 2.09    Cash Collateral.
(a)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Fronting Exposure of the Issuing Bank with respect to such
Defaulting Lender (determined after giving effect to Section 2.10(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount. The Borrower may use proceeds of Borrowings for
the provision of Cash Collateral (so long as no Borrowing Base Deficiency,
Default or Event of Default exists).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of LC Exposure, to be applied pursuant to subsection (ii) below. If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will, within
2 Business Days upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.09 or Section 2.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.09
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.10, the
Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

Section 2.10    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank hereunder; third, to Cash
Collateralize the Fronting Exposure of the Issuing Bank with respect to such
Defaulting Lender in accordance with Section 2.09; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative


41

--------------------------------------------------------------------------------




Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans and funded participations under this Agreement
and (B) Cash Collateralize the Issuing Bank’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.09; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 6.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and funded participations in
Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or funded participations in
Letters of Credit owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in LC Exposure are held by the Lenders
pro rata in accordance with the Commitment under the Agreement without giving
effect to Section 2.10(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.10(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.09.
(C)    With respect to any commitment fee or letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Bank, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender


42

--------------------------------------------------------------------------------




to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
6.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Applicable Percentage of the Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.09.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the Commitments under this Agreement (without giving
effect to Section 2.10(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.


43

--------------------------------------------------------------------------------





ARTICLE III
Payments of Principal and Interest; Prepayments; Fees



Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.

Section 3.02    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
(c)    Post-Default Rate and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, (i) if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, and
including any payments in respect of a Borrowing Base Deficiency under Section
3.04(c), then all Loans outstanding, in the case of an Event of Default, and
such overdue amount, in the case of a failure to pay amounts when due, shall
bear interest, after as well as before judgment, at a rate per annum equal to
two percent (2%) plus the rate applicable to ABR Loans as provided in Section
3.02(a), but in no event to exceed the Highest Lawful Rate, and (ii) during any
Borrowing Base Deficiency, all Loans outstanding at such time shall bear
interest, after as well as before judgment, at the rate then applicable to such
Loans, plus the Applicable Margin, if any, plus an additional two percent (2%),
but in no event to exceed the Highest Lawful Rate.
(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate


44

--------------------------------------------------------------------------------




shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
(b)    the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04    Prepayments.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).
(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, Houston, Texas time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, Houston, Texas time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.
(c)    Mandatory Prepayments.


45

--------------------------------------------------------------------------------




(i)    If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).
(ii)    Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e) and Section
2.07(f)) or Section 8.13(c), if the total Revolving Credit Exposure exceeds the
redetermined or adjusted Borrowing Base, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if the
Borrower prepays such Borrowings pursuant to clause (A) of this subsection and
any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral within ninety (90) days following its receipt of the New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs (and may make such prepayment and/or deposit at any time and
from time to time, in whole or in part, prior to the end of such 90-day period);
provided that all payments required to be made pursuant to this Section
3.04(c)(ii) must be made on or prior to the Termination Date.
(iii)    Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e),
Section 2.07(f), Section 9.05(m)(ii), or Section 9.12(d), if the total Revolving
Credit Exposures exceeds the Borrowing Base as adjusted, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the date of such termination, creation of offsetting
positions or designation or on the date on which it receives cash proceeds as a
result of such issuance or disposition; provided that all payments required to
be made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.
(iv)    Notwithstanding anything to the contrary herein, if the Borrower or any
of its Restricted Subsidiaries sells any Property when a Borrowing Base
Deficiency or Event of Default exists, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to the net cash proceeds
received from such sale, and (B) if any excess remains after prepaying all of
the Borrowings and there exists any LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to the lesser of such excess and the
amount of such LC Exposure to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the date it or any Restricted Subsidiary receives cash
proceeds as a result of such sale; provided that all payments required to be
made pursuant to this Section 3.04(c)(iv) must be made on or prior to the
Termination Date.


46

--------------------------------------------------------------------------------




(v)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
(vi)    Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.
(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05    Fees.
(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days, unless such computation would exceed the Highest Lawful
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, provided
that in no event shall such fee be less than $500 during any calendar year, and
(iii) to the Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the


47

--------------------------------------------------------------------------------




Termination Date shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(c)    Other Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account and for the account of each Lender, as applicable, fees payable
in the amounts and at the times separately agreed upon between the Borrower and
the Administrative Agent in the Fee Letter.

ARTICLE IV    
Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, Houston, Texas
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and Section
12.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on


48

--------------------------------------------------------------------------------




any of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Restricted Subsidiary or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consent to the
foregoing and agree, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s and
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and the
Restricted Subsidiaries and (b) the Lenders hereby


49

--------------------------------------------------------------------------------




authorize the Administrative Agent to take such actions as may be necessary to
cause such proceeds to be paid to the Borrower and such Restricted Subsidiaries.

ARTICLE V    
Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01    Increased Costs.
(a)    Eurodollar Changes in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or (b)
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Effect of Failure or Delay in Requesting Compensation. Failure or delay
on the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
5.01 for any increased costs or reductions incurred more than 365 days prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the


50

--------------------------------------------------------------------------------




Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 365-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan into an ABR Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto pursuant to
Section 5.04, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03    Taxes.
(a)    Defined Terms. For purposes of this Section 5.03, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or a Guarantor,
as applicable, shall be increased as necessary so that, after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.03), the amounts received with
respect to this Agreement equal the sum which would have been received had no
such deduction or withholding been made.


51

--------------------------------------------------------------------------------




(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
written direction of the Administrative Agent timely reimburse it for, Other
Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) payable or paid by the Borrower or a Guarantor, as applicable, or
required to be withheld or deducted from a payment to the Administrative Agent
or a Lender, as applicable, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower or a
Guarantor has not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Borrower and the Guarantors to do so)
and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably


52

--------------------------------------------------------------------------------




requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.;
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(II)    executed originals of IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS


53

--------------------------------------------------------------------------------




Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole, but
reasonable, discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 5.03
(including by the payment of additional amounts pursuant to this Section 5.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such


54

--------------------------------------------------------------------------------




Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

Section 5.04    Mitigation Obligations. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.01 or Section 5.03, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.

Section 5.06    Alternate Rate of Interest. If the Administrative Agent has made
the determination (such determination to be conclusive absent manifest error)
that (a) any applicable interest rate specified herein is no longer a widely
recognized benchmark rate for newly originated loans in the U.S. syndicated loan
market in the applicable currency or (b) the applicable supervisor or
administrator (if any) of any applicable interest rate specified herein or any
Governmental


55

--------------------------------------------------------------------------------




Authority having, or purporting to have, jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which any
applicable interest rate specified herein shall no longer be used for
determining interest rates for loans in the U.S. syndicated loan market in the
applicable currency, then the Administrative Agent may, to the extent
practicable (in consultation with, and approval by, the Borrower and as
determined by the Administrative Agent to be generally in accordance with
similar situations in other transactions in which it is serving as
administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower as may be necessary or appropriate,
in the opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 5.06. Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including Section 12.02(b)), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Lenders, written notices from such Lenders that in the aggregate constitute
Required Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent and the Borrower in
connection with this Section 5.06, the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

ARTICLE VI    
Conditions Precedent

Section 6.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder, and the continuation
of the loans and letters of credit under the Existing Credit Agreement as Loans
and Letters of Credit under this Agreement as contemplated by Section 2.02(e),
in each case, shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):
(a)    The Administrative Agent, the Arranger and the Lenders shall have
received all commitment, facility and agency fees and all other fees and amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(b)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower and each Guarantor setting forth (i)
resolutions of the members, board of directors or other appropriate governing
body with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Loan Documents to which it is a party and to enter into


56

--------------------------------------------------------------------------------




the transactions contemplated in those documents, (ii) the officers of the
Borrower or such Guarantor (A) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (B) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the partnership agreement, the limited liability company agreement, the
articles or certificate of incorporation and by-laws or other applicable
organizational documents of the Borrower and such Guarantor, certified as being
true and complete as of the date of such certificate. The Administrative Agent
and the Lenders may conclusively rely on such certificate until the
Administrative Agent receives notice in writing from the Borrower and such
Guarantor to the contrary.
(c)    The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
(d)    The Administrative Agent shall have received a compliance certificate
which shall be substantially in the form of Exhibit D, duly and properly
executed by a Responsible Officer and dated as of the Effective Date.
(e)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.
(f)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments identified as “New Security Instruments” on
Exhibit E. In connection with the execution and delivery of the Security
Instruments, the Administrative Agent shall:
(i)    be reasonably satisfied that the Security Instruments create first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on substantially all assets of the Borrower and the
Guarantors, including a first priority perfected lien on all equipment and at
least 80% of the total value of the Oil and Gas Properties evaluated in the
Initial Reserve Report; and
(ii)    have received certificates, together with undated stock powers for such
certificates, representing all of the issued and outstanding certificated Equity
Interests held by the Borrower of each of the Restricted Subsidiaries (direct or
indirect), if any, and all of the issued and outstanding certificated Equity
Interests held by the Parent Guarantor of the Borrower, if any.
(g)    The Administrative Agent shall have received an opinion of Akin Gump
Strauss Hauer & Feld LLP, counsel to the Borrower, in form and substance
satisfactory to the Administrative Agent.


57

--------------------------------------------------------------------------------




(h)    The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.
(i)    The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report.
(j)    The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and the
Guarantors.
(k)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that the Borrower has received
all consents and approvals required by Section 7.03.
(l)    The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a).
(m)    The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower or its Restricted Subsidiaries for each of the following jurisdictions:
Delaware and any other jurisdiction requested by the Administrative Agent; other
than those Liens permitted by Section 9.03.
(n)    The Administrative Agent and any Lender who so requests shall have
received a Beneficial Ownership Certification in relation to the Borrower.
(o)    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 4:00 p.m., Houston, Texas time, on August 1, 2018 (and, in the
event such conditions are not so satisfied or waived, at such time this
Agreement shall cease to be of any force or effect and the loans and letters of
credit outstanding under the Existing Credit Agreement shall continue to be
outstanding thereunder).

Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit and the
continuation of the loans and letters of credit under the Existing Credit
Agreement as Loans and Letters of Credit under this Agreement as contemplated by
Section 2.02(e), in each case, is subject to the satisfaction of the following
conditions:


58

--------------------------------------------------------------------------------




(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.
(c)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.
(d)    The making of such Loan or the issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
(e)    (i) At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the value of all margin stock held by the Loan Parties is less than
25% of the value (as defined in Section 12.18(c)) of all assets of the Loan
Parties directly or indirectly securing the Loans and other extensions of credit
provided for under this Agreement; and (ii) the receipt by the Administrative
Agent of an officer’s certificate of the Borrower (or a representation and
warranty in the relevant Borrowing Request) certifying as to compliance with the
condition described in Section 6.02(e)(i) above.
(f)    Except with respect to the continuation of the loans and letters of
credit under the Existing Credit Agreement as Loans and Letters of Credit under
this Agreement as contemplated by Section 2.02(e), the receipt by the
Administrative Agent of a Borrowing Request in accordance with Section 2.03 or a
request for a Letter of Credit in accordance with Section 2.08(b), as
applicable.
Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (f).


59

--------------------------------------------------------------------------------





ARTICLE VII    
Representations and Warranties
The Borrower represents and warrants to the Lenders that:

Section 7.01    Organization; Powers. The Borrower and each of the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

Section 7.02    Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, partnership or other organizational
powers and have been duly authorized by all necessary organizational action and,
if required, action by any holders of its Equity Interests. Each Loan Document
to which the Borrower and each Guarantor is a party has been duly executed and
delivered by the Borrower and such Guarantor and constitutes a legal, valid and
binding obligation of the Borrower and such Guarantor, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including holders of its
Equity Interests or any class of directors, managers or supervisors, as
applicable, whether interested or disinterested, of the Borrower or any other
Person), nor is any such consent, approval, registration, filing or other action
necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than the recording and
filing of the Security Instruments and financing statements as required by this
Agreement, (b) will not violate any applicable law or regulation or charter,
bylaws, limited partnership agreement, limited liability company agreements or
other organizational documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, and (c) will not breach or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiaries or their Properties, or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Restricted Subsidiaries and will not result in the creation or imposition of any
Lien on any Property of the Borrower or any Restricted Subsidiaries (other than
the Liens created by the Loan Documents).

Section 7.04    Financial Condition; No Material Adverse Change.
(a)    The Parent Guarantor has heretofore furnished to the Lenders its audited,
consolidated balance sheet as of and for the period ending December 31, 2017
reported on by Grant Thornton LLP, independent public accountants. Such
financial statement presents fairly, in all


60

--------------------------------------------------------------------------------




material respects, the financial position of the Parent Guarantor, the Borrower
and its Consolidated Restricted Subsidiaries as of such date in accordance with
GAAP.
(b)    Since December 31, 2017, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
(c)    As of the date hereof, the Borrower and the Restricted Subsidiaries have
no material Debt (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements, and except those that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect on the Borrower and the Restricted Subsidiaries taken as a whole.

Section 7.05    Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any Restricted Subsidiary (i) not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.

Section 7.06    Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect on the Borrower:
(a)    The Borrower and the Restricted Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws;
(b)    The Borrower and the Restricted Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and neither the Borrower nor any Restricted Subsidiary has received
any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;
(c)    There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Borrower’s knowledge, threatened against the Borrower or any Restricted
Subsidiary or any of their respective Properties or as a result of any
operations at the Properties;
(d)    None of the Properties of the Borrower or any Restricted Subsidiary
contain or have contained any: (i) underground storage tanks; (ii)
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to RCRA or any comparable state law; or (v)
sites on or nominated for the National Priority List promulgated pursuant


61

--------------------------------------------------------------------------------




to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law;
(e)    There has been no Release or, to the Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any of the Borrower’s or
the Restricted Subsidiaries’ Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Borrower, none of such Properties are adversely affected by any
Release or threatened Release of a Hazardous Material originating or emanating
from any other real property;
(f)    Neither the Borrower nor any of the Restricted Subsidiaries have received
any written notice asserting an alleged liability or obligation under any
applicable Environmental Laws with respect to the investigation, remediation,
abatement, removal, or monitoring of any Hazardous Materials at, under, or
Released or threatened to be Released from any real properties offsite the
Borrower’s or the Restricted Subsidiaries’ Properties and, to the Borrower’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice;
(g)    There has been no exposure of any Person or property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Borrower’s or the Restricted Subsidiaries’ Properties that could
reasonably be expected to form the basis for a claim for damages or
compensation; and
(h)    The Borrower has made available to Lenders complete and correct copies of
all environmental site assessment reports, investigations, studies, analyses,
and correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any of the Borrower’s or the Restricted Subsidiaries’ possession or control and
relating to their respective Properties or operations thereon.

Section 7.07    Compliance With Laws and Agreements; No Defaults.
(a)    The Borrower and each of the Restricted Subsidiaries are in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, in each case except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(b)    Neither the Borrower nor any Restricted Subsidiaries are in default, nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default, or would require the Borrower or any Restricted Subsidiaries to Redeem
or make any offer to Redeem Debt under any indenture, note, credit agreement or
instrument pursuant to which any Material Indebtedness is outstanding or by
which the Borrower or any Restricted Subsidiaries or any of their Properties are
bound.


62

--------------------------------------------------------------------------------




(c)    No Default has occurred and is continuing.

Section 7.08    Investment Company. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 7.09    Taxes. The Borrower and the Restricted Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or Restricted Subsidiary, as applicable,
has set aside on its books adequate reserves in accordance with GAAP or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. The charges, accruals and reserves on the books of
the Borrower and the Restricted Subsidiaries in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No Tax Lien has been filed and, to the knowledge of the Borrower, no claim is
being asserted with respect to any such Tax or other such governmental charge.

Section 7.10    ERISA.
(a)    The Borrower, the Restricted Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan.
(b)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.
(c)    No act, omission or transaction has occurred which could result in
imposition on the Borrower, any Restricted Subsidiary or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.
(d)    Full payment when due has been made of all amounts which the Borrower,
any Restricted Subsidiary or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.
(e)    Neither the Borrower, any Restricted Subsidiary nor any ERISA Affiliate
sponsors, maintains, or contributes to an employee welfare benefit plan, as
defined in section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by the Borrower, any Restricted Subsidiary or any ERISA
Affiliate in its sole discretion at any time without any material liability.
(f)    Neither the Borrower, any Restricted Subsidiary nor any ERISA Affiliate
sponsors, maintains or contributes to, or has at any time in the six-year period
preceding the date hereof sponsored, maintained or contributed to, any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.


63

--------------------------------------------------------------------------------





Section 7.11    Disclosure; No Material Misstatement.
(a)    The Borrower has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it, or
any of the Restricted Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
or any of their Affiliates in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. There is no fact peculiar to the Borrower or any
Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this Agreement or the Loan Documents
or the other documents, certificates and statements furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower or any
Restricted Subsidiary prior to, or on, the date hereof in connection with the
transactions contemplated hereby. There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties of the Borrower and the Restricted Subsidiaries and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that the
Borrower and the Restricted Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

Section 7.12    Insurance. The Borrower has, and has caused all of the
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Borrower and its
Restricted Subsidiaries. The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

Section 7.13    Restriction on Liens. Neither the Borrower nor any Restricted
Subsidiary is a party to any material agreement or arrangement (other than as
permitted by Section 9.16), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability


64

--------------------------------------------------------------------------------




to grant Liens to the Administrative Agent and the Lenders on or in respect of
their Properties to secure the Indebtedness and the Loan Documents.

Section 7.14    Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Borrower
has no Subsidiaries. Schedule 7.14 (as updated with any written disclosures
provided in writing to the Administrative Agent) identifies each Subsidiary as
either Restricted or Unrestricted, and each Restricted Subsidiary on such
schedule is a Wholly-Owned Subsidiary.

Section 7.15    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Viper Energy Partners LLC; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 5401217. The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(k) and Section
12.01(c)). Each Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(k)).

Section 7.16    Properties, Titles, Etc.
(a)    The Borrower and the Restricted Subsidiaries have good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title to all its personal Properties, in each case, free
and clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or the Restricted Subsidiary
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of the working interest of each Property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such Property.
(b)    All material leases and agreements necessary for the conduct of the
business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.
(c)    The rights and Properties presently owned, leased or licensed by the
Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.


65

--------------------------------------------------------------------------------




(d)    All of the Properties of the Borrower and the Restricted Subsidiaries
which are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
(e)    The Borrower and the Restricted Subsidiaries own, or are licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and the Restricted
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower and
the Restricted Subsidiaries either own or have valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.17    Maintenance of Property. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries. Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(a) no Oil and Gas Property of the Borrower or the Restricted Subsidiaries is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b)
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) of the Borrower or the Restricted Subsidiaries are deviated
from the vertical more than the maximum permitted by Governmental Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower or such Restricted Subsidiary. All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Borrower or any Restricted Subsidiary that are
necessary to conduct normal operations are being maintained in a state adequate
to conduct normal operations, and with respect to such of the foregoing which
are operated by the Borrower or any Restricted Subsidiary, in a manner
consistent with the Borrower’s or the Restricted Subsidiaries’ past practices
(other than those the failure of which to maintain in accordance with this
Section 7.17 could not reasonably be expected to have a Material Adverse
Effect).

Section 7.18    Gas Imbalances, Prepayments. Except as set forth on the most
recent certificate delivered pursuant to Section 8.12(c), on a net basis there
are no gas imbalances, take or pay or other prepayments which would require the
Borrower or any Restricted Subsidiary to deliver Hydrocarbons produced from the
Oil and Gas Properties at some future time without then or


66

--------------------------------------------------------------------------------




thereafter receiving full payment therefor exceeding 500,000 Mcf of gas (on an
mcf equivalent basis) in the aggregate.

Section 7.19    Marketing of Production. Except for contracts either listed on
Schedule 7.19, disclosed in writing to the Administrative Agent or included in
the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or the Restricted Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’
notice or less without penalty or detriment for the sale of production from the
Borrower’s or the Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six (6)
months from the date hereof.

Section 7.20    Swap Agreements. After the date hereof, each report required to
be delivered by the Borrower pursuant to Section 8.01(d) sets forth a true and
complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary not listed on Schedule 7.20, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

Section 7.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, exploration, production operations and development (including the
drilling and completion of producing wells), (b) to purchase Equity Interests,
including margin stock issued by Persons that are primarily engaged in the Oil
and Gas Business and (c) for general corporate purposes of the Borrower and the
Guarantors. The Borrower and the Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates (a) the provisions of Regulations T, U or X of
the Board, (b) U.S. sanctions administered by OFAC or the US Department of State
or (c) the FCPA.

Section 7.22    Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Borrower and the Restricted
Subsidiaries, taken as a whole, will exceed the aggregate Debt of the Borrower
and the Restricted Subsidiaries, taken as a whole, as the Debt becomes absolute
and matures, (b) the Borrower will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by it
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt becomes absolute and
matures and (c) the Borrower will not have (and


67

--------------------------------------------------------------------------------




will have no reason to believe that it will have thereafter) unreasonably small
capital for the conduct of its business.

Section 7.23    Foreign Corrupt Practices Act. Neither the Borrower nor any of
the Subsidiaries, nor to the knowledge of the Borrower without independent
investigation, any director, officer, agent, employee or Affiliate of the
Borrower or any of the Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and, the Borrower, its
Subsidiaries and to the knowledge of the Borrower without independent
investigation, its and their Affiliates have conducted their business in
material compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

Section 7.24    OFAC. Neither the Borrower nor any of the Subsidiaries, nor to
the knowledge of the Borrower without independent investigation, any director,
officer, agent, employee or Affiliate of the Borrower or any of the Subsidiaries
is currently subject to any material U.S. sanctions administered by OFAC or the
US Department of State, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC or the US Department of State.

Section 7.25    EEA Financial Institutions. Neither the Borrower nor any of its
Subsidiaries is an EEA Financial Institution.

ARTICLE VIII    
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent Guarantor and the Borrower covenant and agree with the
Lenders that:

Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Parent Guarantor, its audited consolidated balance sheet
and related statements of operations, equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year (if financial statements of the Parent Guarantor exist


68

--------------------------------------------------------------------------------




for such previous fiscal year), all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent Guarantor and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (it being
understood that the filing with the SEC by the Parent Guarantor of such annual
financial statements of the Parent Guarantor and its consolidated Subsidiaries,
and notice to the Administrative Agent of such filing, shall satisfy the
requirements of this Section 8.01(a) to the extent such annual financial
statements include the information specified herein).
(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor, its consolidated balance sheet and related statements of operations,
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year (if financial
statements of the Parent Guarantor exist for such previous fiscal year), all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent
Guarantor and its consolidated Subsidiaries in accordance with GAAP consistently
applied, subject to normal year-end adjustments and the absence of footnotes (it
being understood that the filing with the SEC by the Parent Guarantor of such
quarterly financial statements of the Parent Guarantor and its Subsidiaries, and
notice to the Administrative Agent of such filing, shall satisfy the
requirements of this Section 8.01(b) to the extent such quarterly financial
statements include the information specified herein).
(c)    Certificate of Financial Officer -- Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iv) setting forth the value (as such term is
defined in Section 12.18(c)) of all margin stock held by the Loan Parties and
the percentage of the value of all assets of the Loan Parties directly or
indirectly securing the Loans and other extensions of credit provided for under
this Agreement that such margin stock represents.
(d)    Certificate of Financial Officer – Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer,
in form and substance satisfactory to the Administrative Agent, setting forth as
of a recent date, a true and complete list of all Swap Agreements of the
Borrower and each Restricted Subsidiary, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on


69

--------------------------------------------------------------------------------




Schedule 7.20, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.
(e)    Certificate of Insurer -- Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
(f)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent Guarantor, the Borrower or any
Restricted Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Parent
Guarantor, the Borrower or any such Restricted Subsidiary, and a copy of any
response by the Parent Guarantor, the Borrower or any such Restricted Subsidiary
to such letter or report.
(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent Guarantor with the SEC, or
with any national securities exchange, or distributed by the Parent Guarantor to
its shareholders generally, as the case may be (it being understood that the
delivery by the Parent Guarantor of such reports, proxy statements and other
materials filed by the Parent Guarantor, the Borrower or a Restricted
Subsidiary, and notice to the Administrative Agent of such delivery, shall
satisfy the requirements of this Section 8.01(g) to the extent such reports,
proxy statements and other materials include the information specified herein).
(h)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
(i)    Notice of Sales of Oil and Gas Properties. In the event the Borrower or
any Restricted Subsidiary intends to sell, transfer, assign or otherwise dispose
of any Oil and Gas Properties or any Equity Interests in any Restricted
Subsidiary in accordance with Section 9.12(d), prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof reasonably requested by the Administrative Agent or any Lender.
(j)    Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.
(k)    Information Regarding the Borrower and Guarantors. Prompt written notice
(and in any event within thirty (30) days thereafter) of any change (i) in the
Borrower’s or any Guarantor’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of the Borrower’s or any Guarantor’s chief
executive office or principal place of business, (iii) in the Borrower’s or any
Guarantor’s


70

--------------------------------------------------------------------------------




identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Borrower’s or any Guarantor’s jurisdiction
of organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Borrower’s or any Guarantor’s
federal taxpayer identification number.
(l)    Production Report and Lease Operating Statements. Within 60 days after
the end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.
(m)    Notice of Certain Changes. Promptly, but in any event within five (5)
Business Days after the execution thereof, copies of any amendment, modification
or supplement to the certificate of formation, limited partnership agreement,
limited liability company agreement or any other organic document of the
Borrower or any Restricted Subsidiary.
(n)    Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of the Borrower are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of the Borrower.
(o)    Other Requested Information. Promptly following any request therefor, (i)
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary (including any Plan and
any reports or other information required to be filed with respect thereto under
the Code or under ERISA), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender may reasonably
request or (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the Patriot Act or other applicable
anti-money laundering laws.

Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary
Affiliate thereof, not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;


71

--------------------------------------------------------------------------------




(c)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(d)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03    Existence; Conduct of Business. The Borrower will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04    Payment of Obligations. The Borrower will, and will cause each
of the Restricted Subsidiaries to, pay its obligations, including Tax
liabilities of the Borrower and all of the Restricted Subsidiaries before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
the Borrower or such Restricted Subsidiaries has set aside on their books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
Property of the Borrower or any Restricted Subsidiary.

Section 8.05    Performance of Obligations Under Loan Documents. The Borrower
will pay the Notes according to the reading, tenor and effect thereof, and the
Borrower will, and will cause each of the Restricted Subsidiaries to, do and
perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

Section 8.06    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each of the Restricted Subsidiaries to:
(a)    operate their Oil and Gas Properties and other material Properties or
cause such Oil and Gas Properties and other material Properties to be operated
in a careful and efficient manner in accordance with the practices of the
industry and in compliance with all applicable contracts and agreements and in
compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons


72

--------------------------------------------------------------------------------




and other minerals therefrom, except, in each case, where the failure to comply
could not reasonably be expected to have a Material Adverse Effect.
(b)    keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.
(c)    promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder.
(d)    promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
(e)    to the extent the Borrower is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07    Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to, maintain with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations. The loss payable clauses or
provisions in said insurance policy or policies insuring any of the collateral
for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

Section 8.08    Books and Records. The Borrower will, and will cause each of the
Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
of the Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 8.09    Compliance With Laws. The Borrower will, and will cause each of
the Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to them or their Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 8.10    Environmental Matters.


73

--------------------------------------------------------------------------------




(a)    The Borrower shall, at its sole expense: (i) comply, and shall cause its
Properties and operations and each Restricted Subsidiary and each Restricted
Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not Release or threaten to Release, and shall
cause each Restricted Subsidiary not to Release or threaten to Release, any
Hazardous Material on, under, about or from any of the Borrower’s or the
Restricted Subsidiaries’ Properties or any other property offsite the Property
to the extent caused by the Borrower’s or any of the Restricted Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (iii) timely obtain or file, and shall cause each Restricted
Subsidiary to timely obtain or file, all Environmental Permits, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Borrower’s or the Restricted Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of the Borrower’s or the Restricted Subsidiaries’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect; (v) conduct, and cause the
Restricted Subsidiaries to conduct, their respective operations and businesses
in a manner that will not expose any Property or Person to Hazardous Materials
that could reasonably be expected to form the basis for a claim for damages or
compensation; and (vi) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and the Restricted
Subsidiaries’ obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.
(b)    The Borrower will promptly, but in no event later than five days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
the Borrower or the Restricted Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $500,000 not fully covered by
insurance, subject to normal deductibles.
(c)    The Borrower will, and will cause each of the Restricted Subsidiaries to,
provide environmental assessments, audits and tests in accordance with the most
current version of the American Society of Testing Materials standards (i) upon
request by the Administrative Agent and the Lenders no more than once per year
(or as otherwise required to be obtained by the Administrative Agent or the
Lenders by any Governmental Authority), (ii) at any time during an Event of
Default and (iii) in connection with any future acquisitions of Oil and Gas
Properties or other Properties.


74

--------------------------------------------------------------------------------





Section 8.11    Further Assurances.
(a)    The Borrower at its sole expense will, and will cause the Restricted
Subsidiaries to promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any of the
Restricted Subsidiaries, as the case may be, in the Loan Documents, including
the Notes, or to further evidence and more fully describe the collateral
intended as security for the Indebtedness, or to correct any omissions in this
Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.
(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property without the signature of the Borrower
or any Guarantor where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12    Reserve Reports.
(a)    On or before March 1st and September 1st of each year, commencing
September 1, 2018, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and the Restricted Subsidiaries as of the immediately preceding January
1st and July 1st. The Reserve Report as of January 1 of each year shall be
prepared by one or more Approved Petroleum Engineers, and the July 1 Reserve
Report of each year shall be prepared by or under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate and to have been prepared in accordance with the procedures used in the
immediately preceding January 1 Reserve Report.
(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate and to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report.
For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.07(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.
(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct, (ii) the Borrower or the Restricted Subsidiaries
own good and defensible title to the Oil and Gas Properties evaluated in such
Reserve Report and


75

--------------------------------------------------------------------------------




such Properties are free of all Liens except for Liens permitted by Section
9.03, (iii) except as set forth on an exhibit to the certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 7.18 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any
Restricted Subsidiary to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.19 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the Oil
and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the total value of the Oil and
Gas Properties that the value of such Mortgaged Properties represent in
compliance with Section 8.14(a).

Section 8.13    Title Information.
(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.
(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 80% of
the value of the Oil and Gas Properties evaluated by such Reserve Report.
(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, such default shall not be a Default, but instead
the Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise


76

--------------------------------------------------------------------------------




this remedy at any time shall not be a waiver as to future exercise of the
remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Majority Lenders are not satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 80% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Majority Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the value of the
Oil and Gas Properties. This new Borrowing Base shall become effective
immediately after receipt of such notice.

Section 8.14    Additional Collateral; Additional Guarantors.
(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 85% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 85% of such total value, then the Borrower shall, and shall
cause the Restricted Subsidiaries to, grant, within thirty (30) days of delivery
of the certificate required under Section 8.12(c), to the Administrative Agent
as security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 85% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Restricted Subsidiary places a Lien on its Oil
and Gas Properties and such Restricted Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).
(b)    The Borrower shall (i) cause each Restricted Subsidiary that is not a
party to the Guaranty Agreement to, promptly, but in any event no later than 15
days after the formation or acquisition (or other similar event) of such
Restricted Subsidiary, execute and deliver a supplement to the Guaranty
Agreement whereby such Restricted Subsidiary will guarantee the Indebtedness,
(ii) pledge, or cause the applicable Restricted Subsidiary or Restricted
Subsidiaries to pledge, all of the Equity Interests of such new Restricted
Subsidiary (including, without limitation, delivery of any stock certificates
evidencing the Equity Interests of such Restricted Subsidiary, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof, if applicable) and (iii) execute and deliver, and
cause each Restricted Subsidiary to execute and deliver, such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.


77

--------------------------------------------------------------------------------





Section 8.15    ERISA Compliance. The Borrower will promptly furnish and will
cause the Restricted Subsidiaries and any ERISA Affiliate to promptly furnish to
the Administrative Agent (i) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, (ii)
immediately upon becoming aware of the occurrence of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer, the
Restricted Subsidiary or the ERISA Affiliate, as the case may be, specifying the
nature thereof, what action the Borrower, the Restricted Subsidiary or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

Section 8.16    Marketing Activities. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (i)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower or the Restricted Subsidiaries that the Borrower or the Restricted
Subsidiaries have the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

Section 8.17    Swap Agreements. To the extent the Borrower or a Restricted
Subsidiary changes the material terms of any Swap Agreement, terminates any such
Swap Agreement or enters into a new Swap Agreement which has the effect of
creating an off-setting position, the Borrower will give the Lenders prompt
written notice of such event and concurrently with such notice the Majority
Lenders shall have the right to adjust the Borrowing Base in accordance with
Section 2.07(e).

Section 8.18    Unrestricted Subsidiaries. The Borrower will:
(a)    cause the management, business and affairs of its Subsidiaries to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
Properties of the Borrower and the Restricted Subsidiaries to be commingled) so
that each Unrestricted Subsidiary that is a corporation or limited liability
company will be treated as an entity separate and distinct from the Borrower and
the Restricted Subsidiaries.
(b)    not, and will not permit any of the Restricted Subsidiaries to, incur,
assume, guarantee or be or become liable for any Debt of any of the Unrestricted
Subsidiaries, other than


78

--------------------------------------------------------------------------------




non-recourse pledges of Equity Interests in Unrestricted Subsidiaries granted to
secure Debt of Unrestricted Subsidiaries.
(c)    not permit any Unrestricted Subsidiary to hold any Equity Interest in, or
any Debt of, the Borrower or any Restricted Subsidiary.

ARTICLE IX    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent Guarantor and the Borrower, covenant and agree with the
Lenders that:

Section 9.01    Financial Covenants.
(a)    Ratio of Total Debt to EBITDAX. The Parent Guarantor will not, as of the
last day of any fiscal quarter, permit its ratio of (i) Total Debt as of such
date net of (A) all unrestricted cash of the Parent Guarantor, the Borrower and
its Restricted Subsidiaries if no amounts were drawn under this Agreement as of
such date or (B) all unrestricted cash of the Parent Guarantor, the Borrower and
its Restricted Subsidiaries but not more than $15 million if any amounts were
drawn under this Agreement as of such date to (ii) EBITDAX for the four fiscal
quarters ending on such date, to be greater than 4.0 to 1.0.
(b)    Current Ratio. The Parent Guarantor will not permit, as of the last day
of any fiscal quarter beginning on the fiscal quarter ending June 30, 2018, the
ratio for the Parent Guarantor, the Borrower and the Consolidated Restricted
Subsidiaries of (i) consolidated current assets (including the unused amount of
the total Commitments, but excluding non-cash assets under the equivalent of ASC
815 under GAAP) to (ii) consolidated current liabilities (excluding non-cash
obligations under the equivalent of ASC 815 under GAAP and current maturities
under this Agreement) to be less than 1.0 to 1.0.

Section 9.02    Debt. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, incur, create, assume or suffer to exist any Debt,
except:
(a)    the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.
(b)    Debt of the Borrower and its Restricted Subsidiaries existing on the date
hereof that is reflected in the Financial Statements, and any Permitted
Refinancing Debt in respect thereof.
(c)    Debt under Capital Leases and purchase money financings in an aggregate
amount not to exceed $10,000,000 at any one time outstanding.


79

--------------------------------------------------------------------------------




(d)    Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of the Oil and Gas Properties.
(e)    endorsements of negotiable instruments for collection in the ordinary
course of business.
(f)    intercompany Debt between the Borrower and a Guarantor or between
Guarantors or between the Borrower or a Restricted Subsidiary and the
Unrestricted Subsidiaries to the extent permitted by Section 9.05(m); provided
that such Debt is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or a Guarantor, and, provided further, that any
such Debt owed by the Borrower or a Guarantor shall be subordinated to the
Indebtedness on terms set forth in the Guaranty Agreement.
(g)    Debt under (i) any Senior Unsecured Notes and (ii) any Permitted
Refinancing Debt in respect of Debt under this subsection (g).
(h)    Debt consisting of the financing of insurance premiums incurred in the
ordinary course of business.
(i)    other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding.

Section 9.03    Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of their Properties (now owned or hereafter acquired), except:
(a)    (i) Liens securing the payment of any Indebtedness and (ii) Liens on cash
or deposits granted in favor of the Issuing Bank to Cash Collateralize any
Defaulting Lender’s participation in Letters of Credit.
(b)    Excepted Liens.
(c)    Liens securing Debt permitted by Section 9.02(c) but only on the Property
under lease or acquired with the proceeds of such Debt, and all improvements,
repairs, additions, attachments and accessions thereto, parts, replacements and
substitutions therefor, and products and proceeds thereof.
(d)    other Liens securing obligations that in the aggregate do not exceed
$10,000,000 at any time.
(e)    Liens arising under an indenture in favor of the trustee thereunder for
its own benefit and not for the benefit of the holders of Debt under such
indenture.
(f)     Liens on cash, cash equivalents and other property arising in connection
with the defeasance, discharge or redemption of Debt.


80

--------------------------------------------------------------------------------




(g)     Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
(h)    Liens on Equity Interests in Unrestricted Subsidiaries.

Section 9.04    Dividends, Distributions and Restricted Payments.
(a)    Restricted Payments. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, declare or make directly or indirectly, any
Restricted Payment, return any capital to its holders of Equity Interests or
make any distribution of its Property to its Equity Interest holders without the
prior approval of the Majority Lenders, except that (i) the Borrower may pay
dividends and distributions to its Equity Holders, if and to the extent that (A)
such dividend or distribution is paid within 60 days after the date of
declaration thereof, (B) as of the date of such declaration, no Default, Event
of Default or Borrowing Base Deficiency existed, and (C) as of the date of such
declaration, if such dividend or distribution had been made as of such date of
declaration, after giving effect thereto, no Default, Event of Default or
Borrowing Base Deficiency would have existed, (ii) the Borrower and the
Restricted Subsidiaries may declare and pay dividends or distributions with
respect to its Equity Interests payable solely in additional Equity Interests
(other than Disqualified Capital Stock), (iii) any Restricted Subsidiary of the
Borrower may declare and pay dividends or distributions to the Borrower or a
Restricted Subsidiary, (iv) the Borrower and the Restricted Subsidiaries may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees, directors and consultants of
the Borrower and its Subsidiaries, and (v) the Borrower may declare and pay
dividends or distributions consisting of Equity Interests in Unrestricted
Subsidiaries.
(b)    Redemption of Senior Unsecured Notes; Amendment of Indenture. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
prior to the date that is 91 days after the Maturity Date:
(i)    make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem whether in whole or in part any Senior Unsecured Notes in
cash, in each case other than:
(A)    Redemptions made from the proceeds of Permitted Refinancing Debt;
(B)    Redemptions made from the proceeds of the sale or issuance of Equity
Interests by the Borrower if:


(I) no Default or Event of Default has occurred and is continuing or would exist
after giving effect to such Redemption; and


(II) immediately after giving effect to such Redemption, the Borrower would have
liquidity (which for the purpose of this Section 9.04(b) shall be defined as
undrawn availability under the then effective Borrowing Base,


81

--------------------------------------------------------------------------------




unrestricted cash and cash equivalents) equal to or greater than the greater of
(1) 20% of the then effective Borrowing Base and (2) $100,000,000;


(C)    Redemptions made in respect of a mandatory offer to Redeem Senior
Unsecured Notes arising out of a sale of Property of the Borrower or any
Restricted Subsidiary if such sale of Property is made in compliance with
Section 9.12(d); and
(D)    voluntary Redemptions if immediately after giving effect to such
Redemption:


(I) the Borrower would have liquidity equal to or greater than the greater of
(1) 20% of the then effective Borrowing Base and (2) $100,000,000,


(II) such Redemptions under this clause (D) do not exceed $100,000,000 in the
aggregate after the Redemption Calculation Date, and


(III) if the Borrower is using proceeds from the Loans for such Redemption, the
ratio of the Borrower’s Total Debt to EBITDAX (calculated in accordance with
Section 9.01(a)) is equal to or less than 2.5 to 1.0.


(ii)    amend, modify, waive or otherwise change any of the terms of any Senior
Unsecured Notes or any indenture, agreement, instrument, certificate or other
document relating to any Senior Unsecured Notes incurred under Section 9.02(g)
if after such amendment, waiver or change such Senior Unsecured Notes would no
longer qualify as Senior Unsecured Notes.

Section 9.05    Investments, Loans and Advances. The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:
(a)    accounts receivable arising in the ordinary course of business.
(b)    direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
(c)    commercial paper maturing within one year from the date of creation
thereof rated in the highest grade by S&P or Moody’s.
(d)    deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $100,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating


82

--------------------------------------------------------------------------------




of no lower than A2 or P2, as such rating is set forth from time to time, by S&P
or Moody’s, respectively.
(e)    deposits in money market funds investing exclusively in Investments
described in Section 9.05(b), Section 9.05(c) or Section 9.05(d).
(f)    Investments made by a Guarantor or the Borrower in or to a Guarantor or
the Borrower.
(g)    Subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or one of the
Restricted Subsidiaries with others in the ordinary course of business; provided
that (i) no Default or Event of Default exists at the time of, or would exist
after making any such Investment, (ii) any such venture is engaged exclusively
in oil and gas exploration, development, production, processing and related
activities, including transportation, (iii) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms and
(iv) such venture interests acquired and capital contributions made (valued as
of the date such interest was acquired or the contribution made) do not exceed,
in the aggregate at any time outstanding an amount equal to $10,000,000.
(h)    loans or advances to employees, officers, or directors in the ordinary
course of business of the Borrower as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$1,000,000 in the aggregate at any time.
(i)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Borrower or any of the Restricted Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any Restricted Subsidiary;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all Investments held at any one
time under this Section 9.05(i) exceeds $1,000,000 (measured by consideration
paid at the time such Investment is received).
(j)    Investments in the form of deposits or advances that are subject to
Excepted Liens.
(k)    provided that no Default or Event of Default exists at the time of, or
would exist after making such Investment, Permitted Acquisitions.
(l)    provided that no Default or Event of Default exists at the time of, or
would exist after making such Investment, other Investments not to exceed, in
the aggregate at any time outstanding, $25,000,000 (measured by consideration
paid at the time such Investment is made).
(m)    Investments made by the Borrower or any Restricted Subsidiary (i)
consisting of dispositions of Equity Interests in Unrestricted Subsidiaries that
are contributed to the capital of, or that are exchanged for or used to purchase
Equity Interests in, other Unrestricted Subsidiaries (and any Equity Interests
received upon such contribution, exchange or purchase) and (ii) in any


83

--------------------------------------------------------------------------------




Unrestricted Subsidiary (including the designation of a Subsidiary as an
Unrestricted Subsidiary), provided that, in the case of this clause (ii):
(A)    if such Investment consists of Oil and Gas Property or a Subsidiary
owning Oil and Gas Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
and such Oil and Gas Properties have a fair market value in excess of five
percent (5%) of the Borrowing Base as then in effect (as determined by the
Administrative Agent), individually or in the aggregate, then the Borrowing Base
shall be reduced, effective immediately upon such Investment, by an amount equal
to the value, if any, assigned such Oil and Gas Properties in the most recently
delivered Reserve Report;
(B)    if such Investment consists of or includes Properties not described in
clause (m)(ii)(A), the aggregate fair market value of all such Investments not
described in clause (m)(ii)(A) shall be limited to $15,000,000; and
(C)    the Utilization Percentage is less than 80% immediately after giving
effect to such Investment and all related contemporaneous transactions.
Investments under this Section 9.05(m) shall be valued at the time made and
without taking into account subsequent changes in the value thereof.
(n)    Investments in Persons primarily engaged in the Oil and Gas Business;
provided that (i) the Borrower and the Restricted Subsidiaries in the aggregate
will not invest in the Equity Interests of more than two (2) publicly traded
entities or own margin stock (as such term is defined in Regulation U of the
Board) in more than two (2) entities at any time and (ii) the Borrower and the
Restricted Subsidiaries will not invest in the Equity Interest of any Person if
such Investment would be hostile at the time made.

Section 9.06    Nature of Business; No International Operations. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to engage in
any business other than the Oil and Gas Business. Except for expenses in the
ordinary course of business as to the properties described on Schedule 9.06,
from and after the date hereof, the Borrower and the Restricted Subsidiaries
will not acquire or make any other expenditure (whether such expenditure is
capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States of America
or in the offshore federal waters of the United States of America and they will
not form or acquire any Restricted Subsidiaries that are Foreign Subsidiaries.

Section 9.07    Limitation on Leases. The Borrower will not, and will not permit
the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Restricted Subsidiaries
pursuant to all such leases or lease agreements, including, without limitation,
any residual payments at the end of any lease, to exceed $10,000,000 (net of any
sub-leases) in any period of twelve consecutive calendar months during the life
of such leases.


84

--------------------------------------------------------------------------------





Section 9.08    Proceeds of Notes. The Borrower will not permit the proceeds of
the Notes to be used for any purpose other than those permitted by Section 7.21.
Neither the Borrower nor any Person acting on behalf of the Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board or to violate Section
7 of the Securities Exchange Act of 1934 or any rule or regulation thereunder,
in each case as now in effect or as the same may hereinafter be in effect. If
requested by the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower shall comply with Section 12.18.

Section 9.09    ERISA Compliance. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, at any time:
(a)    Engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, a Restricted Subsidiary or any ERISA
Affiliate could be subjected to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
(b)    Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Borrower, a Restricted Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.
(c)    Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to (i)
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability or (ii) any
employee pension benefit plan, as defined in Section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.10    Sale or Discount of Receivables. Except for receivables obtained
by the Borrower or any Restricted Subsidiary out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

Section 9.11    Mergers, Etc. Neither the Borrower, nor any Restricted
Subsidiary will merge into or with or consolidate with any other Person, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its Property to any other Person,
except that the Borrower or any Restricted Subsidiary may merge or consolidate
with, or sell, lease or otherwise dispose of all or substantially all of its
Property to, the Borrower or any Restricted Subsidiary, but (a) in the case of a
merger involving a Guarantor, a Guarantor must be


85

--------------------------------------------------------------------------------




the surviving entity, and (b) notwithstanding clause (a), in the case of a
merger involving the Borrower, the Borrower must be the surviving entity.

Section 9.12    Sale of Properties. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, sell, assign, farm-out, convey or
otherwise transfer or dispose of any Property except for:
(a)    the sale or other disposition of Hydrocarbons in the ordinary course of
business;
(b)    as long as no Default exists, farmouts and other dispositions of
undeveloped acreage and assignments in connection with such farmouts or
dispositions (provided that if such farmout or disposition is of Oil and Gas
Property included in the most recent Borrowing Base, such farmout or disposition
is included in the 5% basket in Section 9.12(d)(iii) below);
(c)    the sale or other disposition of equipment that is no longer necessary
for the business of the Borrower or such Restricted Subsidiary or is replaced by
equipment of at least comparable value and use;
(d)    the sale or other disposition (including Casualty Events) of any Oil and
Gas Property or any interest therein or any Restricted Subsidiary owning Oil and
Gas Properties; provided that (i) 100% of the consideration received in respect
of such sale or other disposition shall be cash, (ii) the consideration received
in respect of such sale or other disposition shall be equal to or greater than
the fair market value of the Oil and Gas Property, interest therein or
Restricted Subsidiary subject of such sale or other disposition (as reasonably
determined by the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (iii) if such sale or other disposition of Oil and
Gas Property or a Restricted Subsidiary owning Oil and Gas Properties (including
farmouts of proved reserves under (b)) included in the most recently delivered
Reserve Report during any period between two successive Scheduled
Redetermination Dates has a Borrowing Base value in excess of five percent (5%)
of the Borrowing Base as then in effect (as determined by the Administrative
Agent), individually or in the aggregate, the Borrowing Base shall be reduced,
effective immediately upon such sale or other disposition, by an amount equal to
the Borrowing Base value assigned such Property (but in no event in excess of
the value assigned to such Property in the most recently delivered Reserve
Report) and (iv) if any such sale or other disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary;
(e)    sales or other dispositions to the Borrower or a Guarantor;
(f)    sales or other dispositions permitted by Section 9.04(a), Section
9.05(m), Section 9.10, or Section 9.14(b);
(g)    sales or other dispositions of Equity Interests in Unrestricted
Subsidiaries; and


86

--------------------------------------------------------------------------------




(h)    sales and other dispositions of Properties not regulated by Section
9.12(a) to (g) having a fair market value not to exceed $2,500,000 during any
six-month period.

Section 9.13    Environmental Matters. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, cause or permit any of its
Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to a Release or threatened Release of
Hazardous Materials, exposure to any Hazardous Materials, or to any Remedial
Work under any Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
could reasonably be expected to have a Material Adverse Effect.

Section 9.14    Transactions With Affiliates.
(a)    The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.
(b)    Notwithstanding subsection (a), the Borrower and the Restricted
Subsidiaries may enter into any transaction contemplated by Section 9.03(h),
Section 9.04(a), Section 9.05(m), Section 9.12(g) or Section 9.19.
(c)    Subsection (a) above shall not apply to (i) that certain Advisory
Services Agreement dated June 23, 2014 by and among the Parent Guarantor, the
General Partner and Wexford Capital LP, and amendments, supplements,
modifications, renewals, extensions and replacements thereof that are not, taken
as a whole, materially less favorable to the Borrower and the Restricted
Subsidiaries than the agreement as in effect on the date of this Agreement, and,
in each case, transactions contemplated therein, and (ii) transactions between
or among (A) the Borrower and the Restricted Subsidiaries and (B) Diamondback
Energy, Inc. and its subsidiaries.

Section 9.15    Subsidiaries. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, create or acquire any additional Subsidiaries,
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 8.14(b), to the extent
required thereby. The Borrower shall not, and shall not permit any of the
Restricted Subsidiaries to, sell, assign or otherwise dispose of any Equity
Interests in any Restricted Subsidiary except in compliance with Section
9.12(d), (e), (f), (g) or (h). The Borrower and the Restricted Subsidiaries
shall have no Restricted Subsidiaries that are Foreign Subsidiaries.

Section 9.16    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, create,
incur, assume or suffer to exist any contract, agreement or understanding (other
than this Agreement, the Security Instruments, the agreements creating Liens
permitted by Section 9.03(c), the instruments or agreements evidencing Senior
Unsecured Notes or any Permitted Refinancing Debt in respect thereof, usual and
customary restrictions on the pledge or transfer of equity interests in certain
joint ventures, usual and customary restrictions in purchase and sale agreements
relating to the Property subject thereof, restrictions on


87

--------------------------------------------------------------------------------




the granting of Liens contained in agreements subject to Excepted Liens,
restrictions on the granting of Liens on the Equity Interests in Unrestricted
Subsidiaries, restrictions in agreements of the types contemplated by Section
9.14(b), and restrictions on the granting of Liens in licenses, easements and
leases entered into in the ordinary course of business) which in any way
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent and the Lenders
or restricts any Restricted Subsidiary from paying dividends or making
distributions to the Borrower or any Guarantor, or which requires the consent of
or notice to other Persons in connection therewith.

Section 9.17    Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any of the Restricted Subsidiaries that would
require the Borrower or any of Restricted Subsidiaries to deliver Hydrocarbons
at some future time without then or thereafter receiving full payment therefor
to exceed 500,000 Mcf of gas (on an mcf equivalent basis) in the aggregate.

Section 9.18    Swap Agreements.
(a)    The Borrower will not, and will not permit any of the Restricted
Subsidiaries to, enter into any Swap Agreements with any Person other than (i)
Swap Agreements in respect of commodities (A) with an Approved Counterparty, (B)
the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed, 90% of the reasonably anticipated projected
production from their Oil and Gas Properties which are classified as proved
developed producing as of the date such Swap Agreement is entered into for each
month during which such Swap Agreement is in place for each of crude oil and
natural gas, calculated separately and determined by reference to the most
recently delivered Reserve Report and (C) for a tenor of no more than 60 months
after such Swap Agreement is entered into, provided that if such Swap Agreements
exceed the greater of (I) the daily average of 100% of the actual production
from the Borrower’s and the Restricted Subsidiaries’ Oil and Gas Properties for
the most recent month, and (II) the daily average of 100% of the actual
production from the Borrower’s and the Restricted Subsidiaries’ Oil and Gas
Properties for the most recent week, in each case based on reports available to
the Borrower at such time, and such condition (either I or II) lasts for a
period of 90 days, the Borrower shall terminate, create off-setting positions,
or otherwise unwind existing Swap Agreements within fifteen (15) days after the
end of such month in which Swap Agreements exceed 100% of the actual production;
and (ii) Swap Agreements in respect of interest rates with an Approved
Counterparty effectively converting interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and the Restricted Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate. In no event shall any Swap Agreement (other than Secured
Swap Agreements) contain any requirement, agreement or covenant for the Borrower
or any Restricted Subsidiary to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures.


88

--------------------------------------------------------------------------------




(b)    In addition to the Swap Agreements permitted by Section 9.18(a), a Loan
Party may enter into Swap Agreements (“Acquisition Swaps”) for production to be
produced from properties or interests that a Loan Party proposes to acquire but
does not then own (each, a “Pro Forma Property”) if such Acquisition Swaps (i)
are with an Approved Counterparty, (ii) are entered into after the purchase and
sale agreement with respect to such Pro Forma Property has been fully executed,
and (iii) do not exceed the volume and term limitations set forth in Section
9.18(a) determined on a pro forma basis as if the Pro Forma Properties were
owned by a Loan Party. The Borrower agrees that, if a Loan Party has outstanding
Acquisition Swaps, the Borrower shall, or shall cause other Loan Parties to,
terminate, create offsetting positions or otherwise unwind Swap Agreements to
the extent necessary to comply with the volume requirements of Section 9.18(a)
determined without inclusion of any production from such Pro Forma Property
within 15 days after the earlier to occur of (A) 180 days after the date the
applicable purchase and sale agreement was entered into if the acquisition of
such Pro Forma Property has not been consummated, or (B) the date the Borrower
obtains knowledge with reasonable certainty that the acquisition of such Pro
Forma Property will not be consummated.
(c)    No Swap Agreements shall be entered into for speculative purposes.

Section 9.19    Designation of Restricted and Unrestricted Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary on Schedule 7.14 as of
the date hereof or thereafter, in compliance with Section 9.19(b) or (d), any
Person that becomes a Subsidiary of the Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.
(b)    The Borrower may designate by written notification thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly or to be
formed or newly or to be acquired Subsidiary, as an Unrestricted Subsidiary if
(i) prior, and immediately after giving effect, to such designation, neither a
Default nor a Borrowing Base Deficiency would exist and (ii) such designation is
deemed to be an Investment in an Unrestricted Subsidiary in an amount equal to
the fair market value as of the date of such designation of the Borrower’s and
its Restricted Subsidiaries’ direct ownership interests in such Subsidiary and
such Investment would be permitted to be made at the time of such designation
under Section 9.05(m). Except as provided in this Section 9.19(b), no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary.
(c)    The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if immediately after giving effect to such designation, (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), (ii) no Default
exists, (iii) the Borrower complies with the requirements of Section 8.14(b) and
Section 8.18 and (iv) the Borrower and/or one or more Restricted Subsidiaries
owns all of the Equity Interests in such Subsidiary. Any such designation shall
be treated as a cash dividend to the Borrower in an amount equal to the lesser
of the fair market value of the Borrower’s and its Restricted Subsidiaries’
direct ownership interests in such Subsidiary or the amount of the Borrower’s
and its Restricted Subsidiaries’ aggregate investment previously


89

--------------------------------------------------------------------------------




made for purposes of the limitation on Investments under Section 9.05(m). Upon
the designation of an Unrestricted Subsidiary as a Restricted Subsidiary, all
Investments previously made in such Unrestricted Subsidiary shall no longer be
counted in determining the limitation on Investments under Section 9.05(m).
(d)    Each Subsidiary of an Unrestricted Subsidiary shall automatically be
designated as an Unrestricted Subsidiary.
(e)    Upon designation of a Restricted Subsidiary as an Unrestricted Subsidiary
in compliance with Section 9.19(b), (i) such Subsidiary shall be automatically
released from all obligations, if any, under the Loan Documents, including the
Guaranty Agreement and all other applicable Security Instruments and (ii) all
Liens granted pursuant to the Guaranty Agreement and all other applicable
Security Instruments on the Property of, and the Equity Interests in, such
Unrestricted Subsidiary shall be automatically released.

Section 9.20    Control Agreements. Neither the Borrower nor any other Loan
Party shall open, any deposit or securities account (other than payroll,
withholding tax, escrow, trust fund and other fiduciary deposit accounts) unless
such deposit or securities account is, or within 30 days after being opened
becomes, subject to a deposit account control agreement or securities account
control agreement, as applicable, in form and substance reasonably satisfactory
to the Administrative Agent naming the Administrative Agent as the secured party
thereunder for the benefit of the Other Secured Persons. Each deposit account
control agreement will provide that the depositary bank will comply with
instructions originated by the Administrative Agent directing dispositions of
funds in the deposit account without further consent by the applicable Loan
Party. Each securities account control agreement will provide that the
securities intermediary will comply with entitlement orders originated by the
Administrative Agent without further consent by the applicable Loan Party. The
Administrative Agent agrees that it shall not issue any such instructions or
entitlement orders or otherwise exercise any control right granted under any
such deposit account control agreement or securities account control agreement
unless (a) an Event of Default of the type set forth in Sections 10.01(a), (b),
(f), (g), (h), (i), or (j) has occurred or (b) the Notes and the Loans then
outstanding have become due and payable in whole (and not merely in part),
whether at the due date thereof, by acceleration or otherwise.

ARTICLE X    
Events of Default; Remedies

Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan


90

--------------------------------------------------------------------------------




Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three Business Days.
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with any Loan Document
or any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made.
(d)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.01(h),
Section 8.01(k), Section 8.02, Section 8.03, Section 8.14, Section 8.15 or in
ARTICLE IX.
(e)    the Borrower or any Restricted Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (A) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (B) a Responsible Officer of the Borrower otherwise becoming
aware of such default.
(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable.
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof, other than with respect to Senior Unsecured Notes
or Permitted Refinancing Debt in respect thereof, if, at the time of the payment
or Redemption thereof, a Redemption thereof could have been made pursuant to
Section 9.04(b).
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Guarantor or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Guarantor or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 30
days or an order or decree approving or ordering any of the foregoing shall be
entered.


91

--------------------------------------------------------------------------------




(i)    the Borrower or any Guarantor shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or the holders of Equity Interests of the Borrower shall make any
request to take any action for the purpose of calling a meeting of the equity
holders of the Borrower to consider a resolution to dissolve and wind-up the
Borrower’s affairs.
(j)    the Borrower or any Guarantor shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $5,000,000 (to the extent not covered by independent third party
insurance provided by insurers of the highest claims paying rating or financial
strength as to which the insurer does not dispute coverage and is not subject to
an insolvency proceeding) or (ii) any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment.
(l)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower or any Guarantor party thereto or shall be repudiated by any of them,
or cease to create a valid and perfected Lien of the priority required thereby
on any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower, any Restricted
Subsidiary or any Affiliate shall so state in writing.
(m)    a Change in Control shall occur.
(n)    if any Non-Voting Units shall be entitled to vote under the Borrower LLC
Agreement.

Section 10.02    Remedies.
(a)    In the case of an Event of Default other than one described in Section
10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter during
the continuance of such Event of Default, the Administrative Agent may, and at
the request of the Majority Lenders, shall, by notice to the Borrower, take
either or both of the following actions, at the same or different times: (i)


92

--------------------------------------------------------------------------------




terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Notes and the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
and the Guarantors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the Guarantors accrued hereunder and
under the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor.
(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.
(c)    Except as provided in Section 4.03, all proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:
(i)    first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;
(ii)    second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;
(iii)    third, pro rata to payment of accrued interest on the Loans;
(iv)    fourth, pro rata to payment of principal outstanding on the Loans and
Indebtedness referred to in clause (b) and (c) of the definition of
Indebtedness;
(v)    fifth, pro rata to any other Indebtedness;
(vi)    sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; and
(vii)    seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.


93

--------------------------------------------------------------------------------




Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an Eligible Contract Participant shall not be applied to
any Excluded Swap Obligations (it being understood, that in the event that any
amount is applied to Indebtedness other than Excluded Swap Obligations as a
result of this clause, the Administrative Agent shall make such adjustments as
it determines are appropriate to distributions pursuant to clause “fourth” above
from amounts received from Eligible Contract Participants to ensure, as nearly
as possible, that the proportional aggregate recoveries with respect to Excluded
Swap Obligations described in such clause “fourth” are the same as the
proportional aggregate recoveries with respect to other Indebtedness pursuant to
such clause).



ARTICLE XI    
The Administrative Agent

Section 11.01    Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other


94

--------------------------------------------------------------------------------




condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this Section
11.03, provided that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither of the Syndication Agents shall have any
obligation to perform any act in respect thereof. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not


95

--------------------------------------------------------------------------------




incur any liability for relying thereon and each of the Borrower, the Lenders
and the Issuing Bank hereby waives the right to dispute the Administrative
Agent’s record of such statement, except in the case of gross negligence or
willful misconduct by the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the holder thereof for all purposes hereof unless and until
a written notice of the assignment or transfer thereof permitted hereunder shall
have been filed with the Administrative Agent.

Section 11.05    Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06    Resignation of the Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right, subject, if no Event of Default exists,
to the consent of the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07    Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any of its Subsidiaries or other
Affiliate thereof as if it were not an Agent hereunder.

Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on


96

--------------------------------------------------------------------------------




such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or any of its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, none of the Agents nor the Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of the Administrative
Agent or any of its Affiliates. In this regard, each Lender acknowledges that
Simpson Thacher & Bartlett LLP is acting in this transaction as special counsel
to the Administrative Agent only, except to the extent otherwise expressly
stated in any legal opinion or any Loan Document. Each other party hereto will
consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Documents and the matters contemplated therein.

Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent


97

--------------------------------------------------------------------------------




and its agents and counsel, and any other amounts due the Administrative Agent
under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10    Authority of Administrative Agent to Release Collateral and
Guarantors. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to (i) release any collateral that is permitted to be sold
or released pursuant to the terms of the Loan Documents, (ii) release any
Guarantor from the Guaranty Agreement pursuant to the terms hereof or thereof
and (iii) subordinate any Lien on any collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien permitted
pursuant to Section 9.03. Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver to the Borrower, at the Borrower’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments, releases of guarantees or other documents reasonably requested by
the Borrower in connection with (A) the events described in the preceding
sentence and (B) any designation of a Restricted Subsidiary as an Unrestricted
Subsidiary in compliance with Section 9.19(b).

Section 11.11    The Arranger and the Syndication Agents. The Arranger and the
Syndication Agents shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

ARTICLE XII    
Miscellaneous

Section 12.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at:
Viper Energy Partners LLC
500 West Texas, Suite 1200
Midland, Texas 79701
Attention: Teresa L. Dick, CFO
Telecopy: 405-463-6968
email: tdick@diamondbackenergy.com


98

--------------------------------------------------------------------------------




(ii)    if to the Administrative Agent or the Issuing Bank, to it at
Wells Fargo Bank, N.A.
1525 West W.T. Harris Boulevard
MAC D1109-019
Charlotte, NC 28252
Attention: Yvette McQueen
Telecopy: 704.590.2082
e-mail: Yvettemcqueen@wellsfargo.com
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)    Any party hereto may change its address, email address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02    Waivers; Amendments.
(a)    No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, each other Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any of the Restricted Subsidiaries therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.


99

--------------------------------------------------------------------------------




(b)    Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall (i)
increase the Commitment or the Maximum Credit Amount of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender, decrease or maintain the Borrowing Base without
the consent of the Required Lenders or modify Section 2.07 in any manner without
the consent of each Lender; provided that (A) a Scheduled Redetermination may be
postponed by the Required Lenders and (B) reductions of the Borrowing Base
pursuant to Section 2.07(f), Section 9.05(m) or Section 9.12 may be waived or
reduced with the consent of the Required Lenders, (iii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, or reduce any other Indebtedness hereunder or
under any other Loan Document, without the written consent of each Lender
affected thereby, (iv) postpone the scheduled date of payment or prepayment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or any other Indebtedness hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment,
or postpone or extend the Termination Date without the written consent of each
Lender affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (vi) waive or amend Section 3.04(c),
Section 6.01, Section 8.14 or Section 12.14 or change the definition of the
terms “Domestic Subsidiary”, “Foreign Subsidiary” or “Subsidiary”, without the
written consent of each Lender; provided that any waiver or amendment to Section
12.14, this proviso in this Section 12.02(b)(vi), or Section 12.02(b)(vii),
shall also require the written consent of each adversely affected Secured Swap
Party, (vii) modify the terms of Section 10.02(c) without the written consent of
each Lender and Secured Swap Party adversely affected thereby or amend or
otherwise modify any Security Instrument in a manner that results in the Secured
Swap Obligations secured by such Security Instrument no longer being secured
thereby, or amend or otherwise change the definition of “Secured Swap
Agreement”, “Secured Swap Obligations” or “Secured Swap Party”, without the
written consent of each Secured Swap Party adversely affected thereby, (viii)
release any Guarantor (except as set forth in the Guaranty Agreement), release
all or substantially all of the collateral (other than as provided in Section
11.10), or reduce the percentage set forth in Section 8.14(a), without the
written consent of each Lender, or (ix) change any of the provisions of this
Section 12.02(b) or the definitions of “Majority Lenders” or “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, such other Agent or the Issuing Bank, as the case may
be. Notwithstanding the foregoing, (i) joinders and modifications contemplated
by Section 2.06(c) shall not require the consent of any Person other than the
Borrower, the Administrative Agent and, to the extent applicable, any Lenders
executing Maximum Credit Amount Increase Agreements and any Additional Lenders
executing Additional Lender Agreements, (ii) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and,


100

--------------------------------------------------------------------------------




upon receipt, the Administrative Agent will promptly deliver a copy thereof to
the Lenders and (iii) the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 5.06 in accordance
with the terms of Section 5.06.

Section 12.03    Expenses, Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including, without limitation,
the reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iv) all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any counsel for any Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement or
any other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made or Letters of Credit issued hereunder, including,
without limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR


101

--------------------------------------------------------------------------------




THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY
OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A)
ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING
UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR
OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS
OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES BY THE BORROWER AND THE
RESTRICTED SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED
TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (viii)
ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR
ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES,
(ix) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY
WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH,
THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT


102

--------------------------------------------------------------------------------




NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a)
or (b), each Lender severally agrees to pay to such Agent, the Arranger or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, the Arranger or the
Issuing Bank in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.
(e)    All amounts due under this Section 12.03 shall be payable not later than
three days after written demand therefor.

Section 12.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) other than in connection with a transaction
permitted under Section 9.12(e), the Borrower may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender, such consent not to be unreasonably withheld (and any
attempted assignment or transfer by the Borrower in violation of this Section
12.04(a)(i) shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


103

--------------------------------------------------------------------------------




(b)    (i)    Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
if such assignment is to a Lender or, an Affiliate of a Lender, or, if an Event
of Default has occurred and is continuing, is to any other assignee; provided
further, if at the end of fifteen (15) days after the Borrower has received a
request for such approval, the Borrower has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of such assignment; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and
(E)    no assignment shall be made to (i) the Borrower or any of the Borrower’s
Subsidiaries or Affiliates, (ii) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) or (iii)
any natural Person.
(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption,


104

--------------------------------------------------------------------------------




be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 12.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to Section
12.02 that affects such Participant. In addition such agreement must provide
that the Participant


105

--------------------------------------------------------------------------------




be bound by the provisions of Section 12.03. Subject to Section 12.04(c)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 4.01(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and Section 12.04(b) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower or any of the Restricted Subsidiaries to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any state.


106

--------------------------------------------------------------------------------





Section 12.05    Survival; Revival; Reinstatement.
(a)    All covenants, agreements, representations and warranties made by the
Borrower and the Guarantors herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any other Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
(b)    To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


107

--------------------------------------------------------------------------------




(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or other electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any of the Restricted Subsidiaries against any of and all the
obligations of the Borrower or any of the Restricted Subsidiaries owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.02(c) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Indebtedness owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Bank
or their respective Affiliates may have. Each Lender and the Issuing Bank agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS


108

--------------------------------------------------------------------------------




EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED. CHAPTER 346 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND
REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.
(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES EXCEPT FOR ANY SUCH SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL OR OTHER DAMAGES FOR WHICH THE BORROWER HAS INDEMNIFIED AN
INDEMNITEE PURSUANT TO SECTION 12.03; (iii) CERTIFIES THAT NO PARTY HERETO NOR
ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND


109

--------------------------------------------------------------------------------




THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section 12.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any Swap Agreement relating to the Borrower and its obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower or any
of its Subsidiaries. For the purposes of this Section 12.11, “Information” means
all information received from the Borrower or any of its Subsidiaries relating
to the Borrower’s or any of its Subsidiaries’ businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
hereby deemed at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any


110

--------------------------------------------------------------------------------




of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN


111

--------------------------------------------------------------------------------




SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

Section 12.14    Collateral Matters; Swap Agreements.
(a)    The benefit of the Security Instruments and of the provisions of this
Agreement relating to any collateral securing the Indebtedness shall also extend
to and be available to Secured Swap Parties on a pro rata basis (but subject to
the terms of the Loan Documents, including provisions thereof relating to the
application and priority of payments to the Persons entitled thereto) in respect
of any Secured Swap Obligations. Except as expressly set forth in Section
12.02(b), no Secured Swap Party shall have any voting rights under any Loan
Document as a result of the existence of any Secured Swap Obligations owed to
it.
(b)    The Borrower hereby guarantees the payment and performance of all
Indebtedness of each other Loan Party and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Benefiting Guarantor in order for such Benefiting
Guarantor to honor its obligations under the Guaranty Agreement and any other
Security Instruments including obligations with respect to Swap Agreements
(provided, however, that the Borrower shall only be liable under this Section
12.14(b) for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 12.14(b), or otherwise
under this Agreement or any other Loan Document, as it relates to such
Benefiting Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of Borrower under this Section 12.14(b) shall remain in full force
and effect until all Indebtedness is paid in full, and all of the Lenders’
Commitments are terminated. The Borrower intends that this Section 12.14(b)
constitute, and this Section 12.14(b) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Benefiting
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Section 12.15    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialsman) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any other Agent,
the Issuing Bank or any Lender for any reason whatsoever. There are no third
party beneficiaries.

Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.


112

--------------------------------------------------------------------------------





Section 12.17    Flood Insurance Provisions.    Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document. As used herein, “Flood Insurance Regulations” means (a) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time and (d) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

Section 12.18    Regulation U Matters.    
(a)    The parties hereto acknowledge and agree that (i) the Borrower may,
directly or through one or more of its Subsidiaries, from time to time use the
proceeds of Loans to purchase “margin stock” (as such term is defined in
Regulation U of the Board) and (ii) it is their explicit intent that the
Transactions shall, at all times, be in compliance with and permitted under all
applicable Governmental Requirements, including Regulation U.
(b)    Notwithstanding any provision in this Agreement or any other Loan
Document to the contrary:
(i)    the term “Collateral” and similar terms in the Loan Documents shall be
deemed to exclude all margin stock;
(ii)    the Indebtedness shall not, under any circumstances, ever be, or be
deemed to be, directly or indirectly secured by any margin stock (with the term
“indirectly secured” having the meaning ascribed thereto in Regulation U);
(iii)    the Loan Documents do not restrict, and shall be deemed not to
restrict, in any way, the right or ability of any Loan Party to sell, pledge or
otherwise dispose of any margin stock owned by such Loan Party;
(iv)    the sale, pledge or other disposition by a Loan Party of margin stock
does not and shall not directly or indirectly cause, trigger, give rise to or
create a right, option or power to cause or trigger an acceleration of the
Indebtedness;
(v)    the negative covenants set forth in this Agreement and the other Loan
Documents, including Section 9.03, Section 9.04, Section 9.05, Section 9.12,
Section 9.14 and Section 9.16 of this Agreement, do not and shall not apply to
margin stock; and
(vi)    the Events of Default and any other remedial provisions set forth in
this Agreement and the other Loan Documents, including Section 10.01 of this
Agreement, do not and shall not apply with respect to margin stock; and


113

--------------------------------------------------------------------------------




in each case, to the extent necessary, this Agreement and the other Loan
Documents are hereby deemed to be amended and modified to implement the intent
of this Section 12.18(b).


(c)    At any time during which the Borrower directly or indirectly through the
other Loan Parties holds margin stock with an aggregate value equal to or
greater than 20% of the value of all assets of the Loan Parties directly or
indirectly securing the Loans and other extensions of credit provided for under
this Agreement, the Borrower shall, prior to each purchase by it or any other
Loan Party of margin stock thereafter, deliver to the Administrative Agent an
officer’s certificate certifying as to the value of all margin stock and the
value of all other assets of the Loan Parties. The Borrower covenants and agrees
that it will not, and will not permit any other Loan Party to, purchase margin
stock if, after giving effect to such purchase, the value of all margin stock
held by the Loan Parties would be equal to or greater than 25% of the value of
all assets of the Loan Parties directly or indirectly securing the Loans and
other extensions of credit provided for under this Agreement. For purposes of
this Section 12.18(c) and Section 6.02(e) and Section 8.01(c) above, “value”
means value determined by a reasonable method within the meaning of clause
(2)(i) of the definition of the term “indirectly secured” in Regulation U.
(d)    The Agents and the Lenders hereby acknowledge and agree that (i) each
determination of the amount of credit that may be granted to the Loan Parties,
including each determination of the Borrowing Base under this Agreement, shall
be made, in good faith, without relying upon any margin stock owned by a Loan
Party or any income or other benefit derived or anticipated to be derived from
such margin stock, whether as direct or indirect collateral, as other credit
support, or otherwise, and (ii) each extension of credit, the maintenance of
credit, and each other decision under or in connection with this Agreement and
the other Loan Documents will be made, in good faith, without relying upon any
margin stock owned or to be owned (including as a result of the use of proceeds
of any such extension of credit) by a Loan Party or any income or other benefit
derived or anticipated to be derived from such margin stock, whether as direct
or indirect collateral, as other credit support, or otherwise.
(e)    In the event that there shall occur after the date of this Agreement (i)
any change in Regulation U or any other law, treaty, rule, regulation or other
Governmental Requirement relating to extensions of credit in connection with
margin stock or other securities (each, a “Margin Rule”), or any change in the
interpretation or application thereof by any Governmental Authority, (ii) the
adoption of any Margin Rule, or (iii) the issuance of any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
that is directly or indirectly applicable to any Lender, the Issuing Bank, any
lending office of a Lender or any Lender’s or the Issuing Bank’s holding
company, in respect of a Margin Rule, then this Agreement and the other Loan
Documents shall be deemed to be amended and modified to implement the intent of
this Section 12.18.

Section 12.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the


114

--------------------------------------------------------------------------------




Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[SIGNATURES BEGIN NEXT PAGE]




115

--------------------------------------------------------------------------------





The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
VIPER ENERGY PARTNERS LLC, as Borrower
 




By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer, Executive Vice President and Assistant Secretary
 
 
 
 
VIPER ENERGY PARTNERS LP, as Parent Guarantor
 
 
By:
Viper Energy Partners GP LLC, its general partner
 
 
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer, Executive Vice President and Assistant Secretary







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender
 




By:
/s/ Todd Fogle
Name:
Todd Fogle
Title:
Director







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 




By:
/s/ Robert Long
Name:
Robert Long
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Trudy Nelson
Name:
Trudy Nelson
Title:
Authorized Signatory





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as a Lender
 




By:
/s/ Sandra Salazar
Name:
Sandra Salazar
Title:
Managing Director





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




COMPASS BANK, as a Lender
 




By:
/s/ Gabriela Azcarate
Name:
Gabriela Azcarate
Title:
Vice President





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




COMERICA BANK, as a Lender
 




By:
/s/ Garrett R. Merrell
Name:
Garrett R. Merrell
Title:
Assistant Vice President







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender
 




By:
/s/ Parul June
Name:
Parul June
Title:
Senior Vice President





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------






BOKF, NA, DBA BANK OF OKLAHOMA, as a Lender
 




By:
/s/ John Krenger
Name:
John Krenger
Title:
Vice President



SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




CAPITAL ONE, N.A., as a Lender
 




By:
/s/ Lyle Levy Jr.
Name:
Lyle Levy Jr.
Title:
Vice President





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 




By:
/s/ Nupur Kumer
Name:
Nupur Kumer
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Sophie Bulliard
Name:
Sophie Bulliard
Title:
Authorized Signatory





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender
 




By:
/s/ Ryan Knape
Name:
Ryan Knape
Title:
Director





SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender
 




By:
/s/ Kody J. Nerios
Name:
Kody J. Nerios
Title:
Authorized Officer







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender
 




By:
/s/ Jeff Ard
Name:
Jeff Ard
Title:
Vice President







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
 




By:
/s/ Ronald E. McKaig
Name:
Ronald E. McKaig
Title:
Managing Director







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




SUNTRUST BANK, as a Lender
 




By:
/s/ Benjamin L. Brown
Name:
Benjamin L. Brown
Title:
Director







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a Lender
 




By:
/s/ Chris Lam
Name:
Chris Lam
Title:
Authorized Signatory







SIGNATURE PAGE
CREDIT AGREEMENT



--------------------------------------------------------------------------------






ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Wells Fargo Bank, National Association
16.37%
$327,368,421.05
Canadian Imperial Bank of Commerce, New York Branch
12.63%
$252,631,578.96
PNC Bank, National Association
12.63%
$252,631,578.96
Compass Bank
10.79%
$215,789,473.68
Comerica Bank
7.37%
$147,368,421.05
Branch Banking & Trust Company
4.63%
$92,631,578.95
BOKF, N.A. dba Bank of Oklahoma
4.63%
$92,631,578.95
Capital One, N.A.
3.87%
$77,368,421.05
Credit Suisse AG, Cayman Islands Branch
3.87%
$77,368,421.05
The Bank of Nova Scotia, Houston Branch
3.87%
$77,368,421.05
JPMorgan Chase Bank, N.A.
3.87%
$77,368,421.05
Citibank, N.A.
3.87%
$77,368,421.05
Bank of America, N.A.
3.87%
$77,368,421.05
SunTrust Bank
3.87%
$77,368,421.05
Goldman Sachs Bank USA
3.87%
$77,368,421.05
Total
100.00%
$2,000,000,000.00





ANNEX I



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
$[
]
 
[
], 20[
]

FOR VALUE RECEIVED, VIPER ENERGY PARTNERS LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to [         ] (the “Lender”),
at the principal office of WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”), the principal sum of [         ] Dollars ($[      ])
(or such lesser amount as shall equal the aggregate unpaid principal amount of
the Loans made by the Lender to the Borrower under the Credit Agreement, as
hereinafter defined), in lawful money of the United States of America and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
This Note is one of the Notes referred to in the Amended and Restated Senior
Secured Revolving Credit Agreement dated as of July 20, 2018 among the Borrower,
the Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”). Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.
This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.


EXHIBIT A-1



--------------------------------------------------------------------------------








THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.
Viper Energy Partners LLC
 
 
By:
 
Name:
 
Title:
 





EXHIBIT A-2



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF BORROWING REQUEST
[      ], 20[ ]
Viper Energy Partners LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Amended and Restated Senior Secured
Revolving Credit Agreement dated as of July 20, 2018 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, Wells Fargo Bank, National Association,
as Administrative Agent and the other agents and lenders (the “Lenders”) which
are or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby requests a
Borrowing as follows:
(i)    Aggregate amount of the requested Borrowing is $ [      ];
(ii)    Date of such Borrowing is [      ], 20[ ];
(iii)    Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
(iv)    In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [      ];
(v)    Amount of Borrowing Base in effect on the date hereof is $[      ];
(vi)    Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[      ];
(vii)    Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[      ]; and
(viii)    Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:
[                ]
[                ]
[                ]
[                ]


EXHIBIT B-1



--------------------------------------------------------------------------------




[                ]
The undersigned certifies that he/she is the [____________________] of the
Borrower, and that as such he/she is authorized to execute this certificate on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.
VIPER ENERGY PARTNERS LLC
 
 
By:
 
Name:
Title:







EXHIBIT B-2



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
[      ], 20[ ]
Viper Energy Partners LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Amended and Restated Senior Secured
Revolving Credit Agreement dated as of July 20, 2018 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”) among the Borrower, Wells Fargo Bank, National Association,
as Administrative Agent and the other agents and lenders (the “Lenders”) which
are or become parties thereto (unless otherwise defined herein, each capitalized
term used herein is defined in the Credit Agreement), hereby makes an Interest
Election Request as follows:
(i)    The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [      ];
(ii)    The effective date of the election made pursuant to this Interest
Election Request is [      ], 20[ ];[and]
(iii)    The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]
[     [If the resulting Borrowing is a Eurodollar Borrowing] (iv) The Interest
Period applicable to the resulting Borrowing after giving effect to such
election is [      ]].
The undersigned certifies that he/she is the [____________] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested
continuation or conversion under the terms and conditions of the Credit
Agreement.
    
VIPER ENERGY PARTNERS LLC
 
 
By:
 
Name:
Title:



    






EXHIBIT C-1



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
[_____________], 20[_]
The undersigned hereby certifies that he/she is the [      ] of Viper Energy
Partners LLC, a Delaware limited liability company (the “Borrower”), and that as
such he/she is authorized to execute this certificate on behalf of the Borrower.
With reference to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of July 20, 2018 (together with all amendments, restatements,
supplements or other modifications thereto being the “Agreement”) the Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, and the other
agents and lenders (the “Lenders”) which are or become a party thereto, the
undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified):
(a)    The representations and warranties of the Borrower contained in Article
VII of the Agreement and in the other Loan Documents and otherwise made in
writing by or on behalf of the Borrower pursuant to the Agreement and the other
Loan Documents were true and correct when made, and are repeated at and as of
the time of delivery hereof and are true and correct in all material respects at
and as of the time of delivery hereof, except to the extent such representations
and warranties are expressly limited to an earlier date or the Majority Lenders
have expressly consented in writing to the contrary.
(b)    The Borrower has performed and complied with all agreements and
conditions contained in the Agreement and in the other Loan Documents required
to be performed or complied with by it prior to or at the time of delivery
hereof [or specify default and describe].
(c)    Since [date of last audited financials], no change has occurred in the
condition, financial or otherwise, of the Borrower or any Restricted Subsidiary
which could reasonably be expected to have a Material Adverse Effect [or specify
event].
(d)    There exists no Default or Event of Default [or specify Default and
describe].
(e)    [Omit from the Compliance Certificate delivered on the Effective Date:]
Attached hereto are the detailed computations necessary to determine whether the
Borrower is in compliance with Section 9.01 as of the end of the [fiscal
quarter][fiscal year] ending [          ].
(f)    The value (as such term is defined in Section 12.18(c)) of all margin
stock held by the Loan Parties as of the date set forth above is $[________] and
the percentage of the value of all assets of the Loan Parties directly or
indirectly securing the Loans and other extensions of credit provided for under
this Agreement that such margin stock represents is [__]%.




EXHIBIT D-1



--------------------------------------------------------------------------------






EXECUTED AND DELIVERED as of the date first written above.
    


VIPER ENERGY PARTNERS LLC
 
 
By:
 
Name:
Title:





EXHIBIT D-2



--------------------------------------------------------------------------------






EXHIBIT E
SECURITY INSTRUMENTS
A.
Existing Security Instruments

1)
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement dated as of July 8, 2014 from the
Borrower, as mortgagor, in favor of Patrick J. Fults, as Trustee, for the
benefit of the Administrative Agent, and Other Secured Persons, as amended,
amended and restated or otherwise modified (Midland County, Texas).

2)
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement dated as of November 28, 2017 from the
Borrower, as mortgagor, in favor of Patrick J. Fults, as Trustee, for the
benefit of the Administrative Agent, and Other Secured Persons, as amended,
amended and restated or otherwise modified (Glasscock, Howard and Loving
Counties, Texas)

3)
Guaranty and Collateral Agreement dated as of July 8, 2014, by the Parent
Guarantor and its Subsidiaries in favor of the Administrative Agent, as amended,
amended and restated or otherwise modified.

4)
UCC Financing Statement in respect of items 1, 2 and 3 for the Borrower.

5)
UCC Financing Statement in respect of item 3 for the Guarantor.

B.
New Security Instruments

1)
Amendments to Deeds of Trust.

2)
Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement,
Fixture Filing and Financing Statement, dated as of the date hereof (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time) from Viper Energy Partners LLC to Patrick J. Fults,
as trustee, for the benefit of Wells Fargo Bank, National Association, as
Administrative Agent, and the other secured persons.







EXHIBIT E-1



--------------------------------------------------------------------------------






EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:    ______________________________
2.    Assignee:    ______________________________ [and is an Affiliate of
[identify Lender]1 ]
3.    Borrower:    Viper Energy Partners LLC
4.    Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
___________
1 Select as applicable.


EXHIBIT F-1



--------------------------------------------------------------------------------




5.    Credit Agreement:    The Amended and Restated Senior Secured Revolving
Credit Agreement dated as of July 20, 2018 among Viper Energy Partners LLC, the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other agents parties thereto, together with all
amendments, restatements, supplements or other modifications thereto.
6.    Assigned Interest:
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
By:
 
Title:
 
 
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
By:
 
Title:













___________
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


EXHIBIT F-2



--------------------------------------------------------------------------------




[Consented to and]3 Accepted:
 
 
 
 
 
Wells Fargo Bank, National Association, as
 
  Administrative Agent
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 
[Consented to:]4
 
 
 
 
 
Viper Energy Partners LLC
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 





























___________
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




EXHIBIT F-3



--------------------------------------------------------------------------------






ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


EXHIBIT F-4



--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.


EXHIBIT F-5



--------------------------------------------------------------------------------






EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of July 20, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Viper
Energy Partners LLC as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
 
Name:
Title:
 
 
Date: ________ __, 20[ ]







EXHIBIT G-1



--------------------------------------------------------------------------------






EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of July 20, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Viper
Energy Partners LLC, as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
Name:
Title:
 
 
Date: ________ __, 20[ ]









EXHIBIT G-2



--------------------------------------------------------------------------------






EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of July 20, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Viper
Energy Partners LLC, as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
Name:
Title:
 
 
Date: ________ __, 20[ ]







EXHIBIT G-3



--------------------------------------------------------------------------------






EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Senior Secured Revolving
Credit Agreement dated as of July 20, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Viper
Energy Partners LLC, as Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
By:
 
Name:
Title:
 
 
Date: ________ __, 20[ ]





EXHIBIT G-4



--------------------------------------------------------------------------------






EXHIBIT H-1
FORM OF MAXIMUM CREDIT AMOUNT INCREASE AGREEMENT
THIS MAXIMUM CREDIT AMOUNT INCREASE AGREEMENT (this “Agreement”) dated as of [
], is between [Insert name of Existing Lender] (“Existing Lender”), Viper Energy
Partners LLC (“Borrower”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement.


R E C I T A L S
A.    The Borrower, the Administrative Agent and the other Agents and certain
Lenders have heretofore entered into an Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of July 20, 2018 as amended from time to
time (the “Credit Agreement”).


B.    The Borrower has heretofor requested pursuant to Section 2.06 of the
Credit Agreement that the Aggregate Maximum Credit Amounts be increased to $
[__________] by increasing the Maximum Credit Amount of a Lender.


C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.01    Commitment Increase.


(a)    Pursuant to Section 2.06(c) of the Credit Agreement, effective as of the
Effective Date (used herein as defined below) the Existing Lender’s Maximum
Credit Amount is hereby increased from $[ ] to $[ ].


(b)    Effective as of the Effective Date the increase in the Existing Lender’s
Maximum Credit Amount hereby supplements Annex I to the Credit Agreement, such
that after giving effect to the inclusion of the Maximum Credit Amount increase
contemplated hereby, Annex I to the Credit Agreement is amended and restated to
read as set forth on Schedule 2.06 attached hereto.


Section 1.02    Representations and Warranties; Agreements. The Existing Lender
hereby: (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby, (ii) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered thereunder, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and to increase its Commitment, on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,


Exhibit G-1 - 1



--------------------------------------------------------------------------------




independently and without reliance on the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
the terms of the Credit Agreement, all of the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender (including,
without limitation, any obligations of it, if any, under Section 2.06(c) of the
Credit Agreement).


Section 1.03    Effectiveness. This Agreement shall become effective as of [ ]
(the “Effective Date”), subject to the Administrative Agent’s receipt of
counterparts of this Agreement duly executed on behalf of [each Existing Lender]
and the Borrower.


Section 1.04    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.


Section 1.05    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.


Section 1.06    Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


Section 1.07    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


 
 
VIPER ENERGY PARTNERS LLC
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





Exhibit G-1 - 2



--------------------------------------------------------------------------------




Administrative Agent:


 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Existing Lender:




 
[____________________]




 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:











Exhibit G-1 - 3



--------------------------------------------------------------------------------






SCHEDULE 2.06
LIST OF MAXIMUM CREDIT AMOUNTS AFTER
MAXIMUM CREDIT AMOUNT INCREASE AGREEMENT


Aggregate Maximum Credit Amounts


NAME OF LENDER
APPLICABLE PERCENTAGE
MAXIMUM CREDIT AMOUNT
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
[ ]
[ ]%
$[ ]
TOTAL:
100.00%
$[ ]









 




Exhibit G-1 - 4



--------------------------------------------------------------------------------






EXHIBIT H-2


FORM OF ADDITIONAL LENDER AGREEMENT
THIS ADDITIONAL LENDER AGREEMENT (this “Agreement”) dated as of [ ], is between
[Insert name of Additional Lender] (the “Additional Lender”), Viper Energy
Partners LLC (“Borrower”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) for the lenders party to the Credit
Agreement referred to below. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement.


R E C I T A L S
A.    The Borrower, the Administrative Agent and the other Agents and certain
Lenders have heretofore entered into a Senior Secured Revolving Credit
Agreement, dated as of July 20, 2018 as amended from time to time (the “Credit
Agreement”).


B.    The Borrower has heretofor requested pursuant to Section 2.06 of the
Credit Agreement that the Aggregate Maximum Credit Amounts be increased to $[ ]
by causing the Additional Lender to become a Lender.


C.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.01    Additional Lender.


(a)    Pursuant to Section 2.06(c) of the Credit Agreement, effective as of the
Effective Date (used herein as defined below) [Insert name of Additional Lender]
is hereby added as an Lender under the Credit Agreement with a Maximum Credit
Amount of $[ ].


(b)    Effective as of the Effective Date, the Additional Lender shall become a
Lender for all purposes of the Credit Agreement and shall have all of the rights
and obligations of a Lender thereunder. The Additional Lender’s Maximum Credit
Amount hereby supplements Annex I to the Credit Agreement, such that after
giving effect to the inclusion of such Maximum Credit Amount, Annex I to the
Credit Agreement is amended and restated to read as set forth on Schedule 2.06
attached hereto.


Section 1.02    Representations and Warranties; Agreements. The Additional
Lender and hereby: (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender under the Credit Agreement, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and shall have the obligations of a Lender thereunder,





--------------------------------------------------------------------------------




(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered thereunder, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to acquire or increase its Commitment,
as the case may be, on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if the Additional Lender is a Foreign Lender, any documentation
required to be delivered by such Additional Lender pursuant to Section 5.03 of
the Credit Agreement has been duly completed and executed by the Additional
Lender; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, make its own credit
decisions in taking or not taking action under the Credit Agreement, and (ii) it
will perform in accordance with the terms of the Credit Agreement, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender (including, without limitation, any obligations of
it, if any, under Section 2.06(c) of the Credit Agreement).


Section 1.03    Effectiveness. This Agreement shall become effective as of [ ]
(the “Effective Date”), subject to the Administrative Agent’s receipt of
counterparts of this Agreement duly executed on behalf the Additional Lender and
the Borrower; and an Administrative Questionnaire duly completed by the
Additional Lender.


Section 1.04    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.


Section 1.05    Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.


Section 1.06    Severability. In case any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.


Section 1.07    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 12.01 of the Credit Agreement; provided
that all communications and notices hereunder to the Additional Lender shall be
given to it at the address set forth in its Administrative Questionnaire.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.


 
 
VIPER ENERGY PARTNERS LLC
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
Administrative Agent:


 
WELLS FARGO BANK, NATIONAL ASSOCIATION


 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
Additional Lender:




 
[____________________]




 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:












--------------------------------------------------------------------------------






SCHEDULE 7.14
SUBSIDIARIES AND PARTNERSHIPS
Restricted Subsidiaries
Jurisdiction of Organization
Organizational Identification Number
Principal Place of Business and Chief Executive Office
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





SCHEDULE 7.14

--------------------------------------------------------------------------------






SCHEDULE 7.19
MARKETING AGREEMENTS




Buyer
Termination Date
Property Name
County
State
Contract No.
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





SCHEDULE 7.19

--------------------------------------------------------------------------------






SCHEDULE 7.20
SWAP AGREEMENTS




Type
Termination Date
Notional Amount
(in barrels)
Price
(per barrel)
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



SCHEDULE 7.20

--------------------------------------------------------------------------------






SCHEDULE 9.06
CERTAIN FOREIGN PROPERTIES
None.


SCHEDULE 9.06